[creditagreementjul2017001.jpg]
4826-5029-7676\4 EXECUTION VERSION Published CUSIP Numbers: 25764JAE1
(Transaction) 25764JAF8 (Revolver) 25764JAG6 (Term Loan) CREDIT AGREEMENT Dated
as of July 21, 2017 among DONALDSON COMPANY, INC., VARIOUS SUBSIDIARIES THEREOF,
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and L/C Issuer,
U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent, and THE OTHER LENDERS
PARTY HERETO WELLS FARGO SECURITIES, LLC and U.S. BANK NATIONAL ASSOCIATION, as
Joint Lead Arrangers and Joint Book Managers AmericasActive:9220023.9



--------------------------------------------------------------------------------



 
[creditagreementjul2017002.jpg]
i 4826-5029-7676\4 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
................................................... 1 1.01 Defined Terms
...............................................................................................
1 1.02 Other Interpretive Provisions
....................................................................... 27 1.03
Accounting
Terms........................................................................................
28 1.04 Rounding
......................................................................................................
28 1.05 References to Agreements and Laws
........................................................... 28 1.06 Times of Day
...............................................................................................
29 1.07 Letter of Credit Amounts
............................................................................. 29
1.08 Exchange Rates; Currency Equivalents
....................................................... 29 1.09 Additional
Offshore Currencies
................................................................... 29 1.10
Change of Currency
.....................................................................................
30 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
................................. 31 2.01 Loans
............................................................................................................
31 2.02 Procedures for Borrowing
............................................................................ 31
2.03 Conversion and Continuation Elections for Borrowings
............................. 33 2.04 Utilization of Commitments in Offshore
Currencies ................................... 34 2.05 Letters of Credit
...........................................................................................
34 2.06 Prepayments
.................................................................................................
43 2.07 Termination or Reduction of Commitments
................................................ 44 2.08 Repayment of Loans
....................................................................................
44 2.09 Interest
.........................................................................................................
45 2.10 Fees
..............................................................................................................
45 2.11 Computation of Interest and Fees and Dollar Equivalent Amounts;
Retroactive Adjustments of Applicable
Rate............................................... 46 2.12 Evidence of Debt
.........................................................................................
46 2.13 Payments Generally; Administrative Agent’s Clawback
............................ 47 2.14 Sharing of Payments by Lenders
................................................................. 48 2.15
Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries ... 49 2.16
Incremental Loans and Commitments
......................................................... 50 2.17 Defaulting
Lenders
......................................................................................
52 2.18 Extension of Revolving Maturity Date
........................................................ 55 ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY .................................. 56 3.01 Taxes
............................................................................................................
56 3.02 Changed Circumstances
...............................................................................
60 3.03 Increased Costs
............................................................................................
61 3.04 Funding Losses
............................................................................................
63 3.05 Matters Applicable to all Requests for Compensation
................................ 63 3.06 Survival
........................................................................................................
64



--------------------------------------------------------------------------------



 
[creditagreementjul2017003.jpg]
ii 4826-5029-7676\4 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
........................ 64 4.01 Conditions of Initial Credit Extension
......................................................... 64 4.02 Conditions to
all Credit Extensions
............................................................. 65 4.03 Initial
Credit Extension to Each Borrowing Subsidiary .............................. 66
ARTICLE V REPRESENTATIONS AND WARRANTIES
.................................................. 67 5.01 Existence,
Qualification and Power; Compliance with Laws ...................... 67 5.02
Authorization; No Contravention
................................................................ 67 5.03
Governmental Authorization; Other Consents
............................................ 67 5.04 Binding Effect
..............................................................................................
67 5.05 Financial Statements; No Material Adverse Effect
..................................... 67 5.06 Litigation
......................................................................................................
68 5.07 Environmental Compliance
......................................................................... 68
5.08 Taxes
............................................................................................................
69 5.09 ERISA
Compliance......................................................................................
69 5.10 Subsidiaries
..................................................................................................
69 5.11 Margin Regulations; Investment Company Act
.......................................... 69 5.12 Disclosure
....................................................................................................
70 5.13 Compliance with Laws
................................................................................
70 ARTICLE VI AFFIRMATIVE COVENANTS
....................................................................... 71 6.01
Financial Statements
....................................................................................
71 6.02 Certificates; Other Information
.................................................................... 71 6.03
Notices
.........................................................................................................
73 6.04 Payment of Obligations
...............................................................................
74 6.05 Preservation of Existence, Etc
..................................................................... 74 6.06
Maintenance of Properties
........................................................................... 74
6.07 Maintenance of Insurance
............................................................................ 74
6.08 Compliance with Laws
................................................................................
74 6.09 Books and Records
......................................................................................
74 6.10 Inspection Rights
.........................................................................................
75 6.11 Use of Proceeds
...........................................................................................
75 6.12 Compliance with Environmental
Laws........................................................ 75 ARTICLE VII
NEGATIVE COVENANTS
............................................................................. 75
7.01
Liens.............................................................................................................
75 7.02 Fundamental Changes
..................................................................................
77 7.03 Investments
..................................................................................................
77 7.04 Accounting Changes
....................................................................................
78 7.05 Financial Covenants
.....................................................................................
78 7.06 Change in Nature of Business
...................................................................... 78 7.07
Transactions with Affiliates
......................................................................... 78
7.08 Use of Proceeds
...........................................................................................
79 7.09 Priority Debt
................................................................................................
79



--------------------------------------------------------------------------------



 
[creditagreementjul2017004.jpg]
iii 4826-5029-7676\4 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
................................................ 79 8.01 Events of Default
.........................................................................................
79 8.02 Remedies Upon Event of Default
................................................................ 81 8.03
Application of Funds
...................................................................................
82 ARTICLE IX AGENT
................................................................................................................
83 9.01 Appointment and Authority
......................................................................... 83
9.02 Rights as a
Lender........................................................................................
83 9.03 Exculpatory Provisions
................................................................................
83 9.04 Reliance by Administrative Agent
............................................................... 84 9.05
Delegation of Duties
....................................................................................
84 9.06 Resignation of Administrative Agent
.......................................................... 85 9.07 Non-Reliance
on Administrative Agent and Other Lenders ........................ 86 9.08
Administrative Agent May File Proofs of
Claim......................................... 86 9.09 Cash Collateral and
Guaranty Matters ......................................................... 87
9.10 Other Agents; Arrangers and Managers
...................................................... 87 ARTICLE X GUARANTEE
......................................................................................................
87 10.01 Unconditional Guarantee
............................................................................. 87
10.02 Guarantee
Absolute......................................................................................
88 10.03 Waivers
........................................................................................................
88 10.04 Subrogation
..................................................................................................
89 10.05 Survival
........................................................................................................
89 ARTICLE XI MISCELLANEOUS
...........................................................................................
90 11.01 Amendments, Etc
.........................................................................................
90 11.02 Notices; Effectiveness; Electronic Communication
.................................... 91 11.03 No Waiver; Cumulative Remedies
.............................................................. 94 11.04 Attorney
Costs, Expenses and Taxes
........................................................... 94 11.05
Indemnification by the Borrowers
............................................................... 94 11.06
Payments Set Aside
.....................................................................................
95 11.07 Successors and Assigns
...............................................................................
96 11.08 Treatment of Certain Information; Confidentiality
................................... 100 11.09 Set-off
........................................................................................................
101 11.10 Interest Rate Limitation
.............................................................................
101 11.11 Counterparts; Effectiveness
....................................................................... 101
11.12 Integration
..................................................................................................
101 11.13 Survival of Representations and Warranties
.............................................. 102 11.14 Severability
................................................................................................
102 11.15 Replacement of Lenders
............................................................................ 102
11.16 Automatic Debits of Fees
.......................................................................... 103
11.17 Governing Law
..........................................................................................
103 11.18 No Advisory or Fiduciary Responsibility
.................................................. 105 11.19 USA PATRIOT Act
Notice .......................................................................
105 11.20 Judgment Currency
....................................................................................
105



--------------------------------------------------------------------------------



 
[creditagreementjul2017005.jpg]
iv 4826-5029-7676\4 11.21 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 106 11.22 Waiver of Prepayment Notice under Existing
Credit Agreement ............. 106 11.23 Release of Donaldson Capital as a
Guarantor under Existing Credit Agreement.
.................................................................................................
106



--------------------------------------------------------------------------------



 
[creditagreementjul2017006.jpg]
v 4826-5029-7676\4 SCHEDULES 2.01 Commitments and Pro Rata Shares 5.10
Subsidiaries 7.01 Existing Liens 7.03 Existing Investments 11.02 Administrative
Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A Borrowing
Notice B Notice of Conversion/Continuation C-1 Revolving Credit Note C-2 Term
Loan Note D Compliance Certificate E Assignment and Assumption F [Reserved] G
U.S. Tax Compliance Certificate H-1 Borrowing Subsidiary Agreement H-2 Borrowing
Subsidiary Termination



--------------------------------------------------------------------------------



 
[creditagreementjul2017007.jpg]
1 4826-5029-7676\4 CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”)
dated as of July 21, 2017 is among DONALDSON COMPANY, INC., a Delaware
corporation (the “Company”), the subsidiaries listed on the signature pages
hereof or which from time to time become parties hereto pursuant to Section 2.15
(each a “Borrowing Subsidiary” and collectively the “Borrowing Subsidiaries”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, each a “Lender”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and L/C Issuer. WHEREAS, the Company has requested, and,
subject to the terms and conditions hereof, the Administrative Agent, the
Lenders and the L/C Issuer have agreed to extend, certain credit accommodations
to the Borrowers on the terms and conditions of this Agreement; and WHEREAS, in
order to induce the Administrative Agent, the Lenders and the L/C Issuer to
enter into or extend or continue to give financial accommodations under this
Agreement, the Company has agreed to guarantee the Obligations of any Borrowing
Subsidiary pursuant to Article X. NOW, THEREFORE, in consideration of the mutual
agreements contained herein, the parties hereto agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the respective meanings set forth below:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person or otherwise
causing any Person to become a Subsidiary or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary); provided that the Company or a Subsidiary is the surviving entity.
“Additional Commitment Lender” has the meaning specified in Section 2.18(d).
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent Fee Letter” means the letter agreement dated June 7, 2017
from the Administrative Agent and Wells Fargo Securities, LLC to (and
acknowledged by) the Company. “Administrative Agent’s Office” means the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02, or such other address or account as the Administrative Agent may
from time to time notify the Company and the Lenders; provided that



--------------------------------------------------------------------------------



 
[creditagreementjul2017008.jpg]
2 4826-5029-7676\4 with respect to any payment in any Offshore Currency, the
Administrative Agent’s Office means such address as the Administrative Agent may
from time to time specify in accordance with Section 11.02. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent. “Aggregate Revolving Credit Commitments” means $500,000,000, as such
amount may be reduced pursuant to Section 2.07 or increased pursuant to Section
2.16. “Aggregate Term Loan Commitment Amount” means $50,000,000, as such amount
may be increased pursuant to Section 2.16. “Agreed Alternative Currency” means
any currency approved as an Offshore Currency pursuant to Section 1.09.
“Agreement” has the meaning specified in the introductory paragraph hereof.
“Agreement Currency” has the meaning specified in Section 11.20.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder. “Anti-Money Laundering Laws” means any and all laws,
statutes, regulations or obligatory government orders, decrees, ordinances or
rules applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
the Patriot Act and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s),
1820(b) and 1951-1959). “Applicable Currencies” means Dollars and Offshore
Currencies. “Applicable Rate” means, from time to time, the following
percentages per annum, based upon the Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):



--------------------------------------------------------------------------------



 
[creditagreementjul2017009.jpg]
3 4826-5029-7676\4 Pricing Level Leverage Ratio Facility Fee LIBOR Rate
Revolving Credit Loans & Letters of Credit Base Rate Revolving Credit Loans
LIBOR Rate Term Loans Base Rate Term Loans 1 < 0.5x 0.08% 0.795% 0% 0.75% 0% 2 ≥
0.5x, but < 1.0x 0.10% 0.90% 0% 0.875% 0% 3 ≥ 1.0x, but < 1.5x 0.125% 1.0% 0%
1.0% 0% 4 ≥ 1.5x, but < 2.0x 0.15% 1.10% 0.10% 1.125% 0.125% 5 ≥ 2.0x but < 2.5
0.20% 1.175% 0.175% 1.25% 0.25% 6 ≥ 2.5x 0.25% 1.375% 0.375% 1.50% 0.50% As of
the Effective Date, Pricing Level 3 shall apply. Thereafter, the applicable
Pricing Level shall be adjusted, to the extent applicable, 45 days (or, in the
case of the last fiscal quarter of any fiscal year, 90 days) after the end of
each fiscal quarter based on the Leverage Ratio as of the last day of such
fiscal quarter; provided that if the Company fails to deliver the financial
statements required by Section 6.01(a) or (b), as applicable, and the related
Compliance Certificate required by Section 6.02(a) by the 45th day (or, if
applicable, the 90th day) after any fiscal quarter, Pricing Level 6 shall apply
until such financial statements are delivered. “Applicable Time” means, with
respect to any Borrowings and payments in any Offshore Currency, the local time
in the place of settlement for such Offshore Currency as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment. “Approved Fund” means any Fund that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC and U.S. Bank National
Association, each in its capacity as a joint lead arranger and a joint book
manager. “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E. “Attorney Costs” means and includes all
reasonable and documented out-of-pocket fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.



--------------------------------------------------------------------------------



 
[creditagreementjul2017010.jpg]
4 4826-5029-7676\4 “Attributable Indebtedness” means, on any date, (a) in
respect of any capital lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended July 31, 2016 and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, including the notes thereto. “Availability
Period” means the period from and including the Effective Date to the earliest
of (a) the Revolving Maturity Date, (b) the date of termination of the Aggregate
Revolving Credit Commitments pursuant to Section 2.07 and (c) the date of
termination of the commitment of each Lender to make Revolving Credit Loans and
of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Base Rate” means, at any
time, the highest of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50%
and (c) except during any period of time during which a notice delivered to the
Company under Section 3.02 shall remain in effect, LIBOR for an Interest Period
of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR. Notwithstanding the foregoing, if at any time the
Base Rate (determined as provided above) shall be less than zero, the Base Rate
shall be deemed to be zero for all purposes of this Agreement. “Base Rate Loan”
means a Loan that bears interest based on the Base Rate. “Borrowers” means the
Company and each Borrowing Subsidiary. “Borrowing” means (a) a borrowing under
Section 2.01(a) consisting of simultaneous Revolving Credit Loans of the same
Type and in the same Applicable Currency made to the same Borrower and, in the
case of LIBOR Rate Loans, having the same Interest Period made by the Revolving
Credit Lenders pursuant to Section 2.01 or Section 2.16 or (b) a borrowing under
Section 2.01(b) consisting of Term Loans of the same Type made to the Company
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
the Term Loan Lenders pursuant to Section 2.01 or Section 2.16. “Borrowing
Notice” means a notice of a Borrowing, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.



--------------------------------------------------------------------------------



 
[creditagreementjul2017011.jpg]
5 4826-5029-7676\4 “Borrowing Subsidiary” has the meaning specified in the
introductory paragraph hereof. “Borrowing Subsidiary Agreement” as the meaning
specified in Section 2.15(a). “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the Laws of, or are in fact closed in, the state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and: (a) if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such LIBOR Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such LIBOR Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market; (b) if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means a TARGET Day; (c) if such day relates to any interest rate settings
as to a LIBOR Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a LIBOR Rate Loan denominated in a currency other than Dollars or
Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency. “Cash Collateralize” has the meaning specified in
Section 2.05(g). “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation, or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.



--------------------------------------------------------------------------------



 
[creditagreementjul2017012.jpg]
6 4826-5029-7676\4 “Change of Control” means an event or series of events by
which: (i) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of
the Company (or other securities convertible into such Voting Stock)
representing 20% or more of the combined voting power of all Voting Stock of the
Company and shall have maintained such beneficial ownership for 20 consecutive
days; or (ii) during any period of 24 consecutive months, commencing before or
after the date of this Agreement, individuals who at the beginning of such
24-month period were directors of the Company and individuals whose nomination
for election to the board of directors was approved by the board of directors of
the Company shall cease for any reason to constitute a majority of the board of
directors of the Company; or (iii) any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Company. “Code” means the
Internal Revenue Code of 1986. “Commitments” means, with respect to each Lender,
that Lender’s Revolving Credit Commitment and/or Term Loan Commitment, as
applicable. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, the L/C Issuer or any
Lender by means of electronic communications, including through the Platform.
“Company” has the meaning specified in the introductory paragraph hereof.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D. “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, to the extent deducted in calculating such Consolidated
Net Income, (i) Consolidated Interest Charges, (ii) provisions for federal,
state, local and foreign income taxes payable by the Company and its
Subsidiaries, (iii) depreciation and amortization expense, (iv) non-cash stock
compensation expenses of the Company and its Subsidiaries incurred in such
period and (v) other non-cash charges, minus, to the extent included in
calculating such Consolidated Net Income, all non-cash gains. For any period
during which (a) a Subsidiary or business is acquired or (b) a Subsidiary or
business is disposed of, Consolidated EBITDA shall be calculated on a pro forma
basis as if such Subsidiary or business, as the case may be, had been acquired
(and any related Indebtedness incurred) or sold (and any related Indebtedness
repaid), as the case may be, on the first day of such period. “Consolidated
Interest Charges” means, for any period, for the Company and its Subsidiaries on
a consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Company and its Subsidiaries
in connection with borrowed money (including capitalized interest) or the
deferred purchase price of assets, in



--------------------------------------------------------------------------------



 
[creditagreementjul2017013.jpg]
7 4826-5029-7676\4 each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Company and its
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP. “Consolidated Interest Coverage Ratio” means,
as of any date of determination, the ratio of (a) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such period. “Consolidated Net Income” means, for any
period, the consolidated net income of the Company and its Subsidiaries for such
period. “Consolidated Net Worth” means, as of any date of determination, for the
Company and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Company and its Subsidiaries on that date. “Contractual Obligation” means,
as to any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound. “Control” has the meaning specified in
the definition of “Affiliate.” “Conversion/Continuation Date” means any date on
which, under Section 2.03, the Company (a) converts Loans of one Type to the
other Type or (b) continues as Loans of the same Type, but with a new Interest
Period, Loans having Interest Periods expiring on such date. “Credit Extension”
means each of the following: (a) a Borrowing and (b) an L/C Credit Extension.
“Credit Facility” means, collectively, the Revolving Credit Facility and the
Term Loan Facility. “Debtor Relief Laws” means the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally. “Default” means any event or condition that constitutes an
Event of Default or that, with the giving of any notice, the passage of time or
both, would be an Event of Default. “Default Rate” means an interest rate equal
to (a) the Base Rate plus (b) the Applicable Rate, if any, applicable to Base
Rate Loans plus (c) 2% per annum; provided that with respect to a LIBOR Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum, in each case to the fullest extent permitted by applicable Law.
“Defaulting Lender” means, subject to Section 2.17, any Lender that (a) has
failed to (i) fund all or any portion of the Loans or participations in L/C
Obligations required to be funded by



--------------------------------------------------------------------------------



 
[creditagreementjul2017014.jpg]
8 4826-5029-7676\4 it hereunder within two Business Days of the date such Loans
or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Company, the Administrative Agent or the
L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (e) has become the subject of a Bail-In Action. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.17)
upon delivery of written notice of such determination to the Company, the L/C
Issuer and each Lender. “Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Offshore Currency, the equivalent amount in Dollars as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Offshore
Currency. “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.



--------------------------------------------------------------------------------



 
[creditagreementjul2017015.jpg]
9 4826-5029-7676\4 “EEA Financial Institution” means (a) any credit institution
or investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any credit institution or investment firm
established in any EEA Member Country. “Effective Date” means the first date all
the conditions precedent in Section 4.01 are satisfied or waived in accordance
with Section 4.01 (or, in the case of Section 4.01(b), waived by the Person
entitled to receive the applicable payment). “EMU” means economic and monetary
union in accordance with the Treaty of Rome 1957, as amended by the Single
European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty of
1998. “EMU Legislation” means legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU. “Environmental Action” means any
action, suit, demand, demand letter, claim, notice of non-compliance or
violation, notice of liability or potential liability, investigation,
proceeding, consent order or consent agreement relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment,
including (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief. “Environmental Laws” means any and
all federal, state, local, and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems. “Environmental Liability”
means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company, any other Loan Party or any of their respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use,



--------------------------------------------------------------------------------



 
[creditagreementjul2017016.jpg]
10 4826-5029-7676\4 handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law. “ERISA”
means the Employee Retirement Income Security Act of 1974. “ERISA Affiliate”
means any trade or business (whether or not incorporated) under common control
with the Company within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code). “ERISA Event” means: (a) a Reportable Event with
respect to a Pension Plan; (b) a withdrawal by the Company or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
thereto), as in effect from time to time. “Euro” and “EUR” means the single
currency of the participating member states of the European Union. “Eurodollar
Reserve Percentage” means, for any day, the percentage (expressed as a decimal
and rounded upwards, if necessary, to the next higher 1/100th of 1%) which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning specified in Section 8.01. “Excluded Taxes”
means any of the following Taxes imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by overall net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized



--------------------------------------------------------------------------------



 
[creditagreementjul2017017.jpg]
11 4826-5029-7676\4 under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Company under
Section 11.15) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 11.15, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure (other than
as a result of a Change in Law) to comply with Section 3.01(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA. “Existing Credit Agreement” means
the Credit Agreement dated as of December 7, 2012, among the Company, the
various financial institutions party thereto as lenders and Wells Fargo Bank,
National Association, as administrative agent thereunder. “Existing Revolving
Maturity Date” has the meaning specified in Section 2.18(a). “Extension
Deadline” has the meaning specified in Section 2.18(b). “FATCA” means Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof. “Federal Funds Rate” means, for any day, the rate per
annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System (or, if such day is not
a Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that if such rate is not so published for any day which is a Business
Day, the average of the quotation for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent. “Fee Letters” means, collectively, (a) the
Administrative Agent Fee Letter and (b) the U.S. Bank Fee Letter. “Foreign
Lender” means a Lender that is not a U.S. Person. “Foreign Subsidiary” means any
Subsidiary that is not a Domestic Subsidiary. “FRB” means the Board of Governors
of the Federal Reserve System of the United States. “Fronting Exposure” means,
at any time there is a Defaulting Lender, such Defaulting Lender’s Pro Rata
Share of the outstanding L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.



--------------------------------------------------------------------------------



 
[creditagreementjul2017018.jpg]
12 4826-5029-7676\4 “GAAP” means generally accepted accounting principles in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantee”
means, as to any Person, any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning. “Guaranteed
Obligations” has the meaning specified in Section 10.01. “Hazardous Materials”
means all explosive or radioactive substances or wastes and all hazardous or
toxic substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law. “Honor Date”
has the meaning specified in Section 2.05(c)(i). “Increased Amount Date” has the
meaning specified in Section 2.16(a). “Incremental Lender” has the meaning
specified in Section 2.16(a). “Incremental Loan Commitments” has the meaning
specified in Section 2.16(a)(ii). “Incremental Loans” has the meaning specified
in Section 2.16(a)(ii).



--------------------------------------------------------------------------------



 
[creditagreementjul2017019.jpg]
13 4826-5029-7676\4 “Incremental Revolving Credit Commitment” has the meaning
specified in Section 2.16(a)(ii). “Incremental Revolving Credit Increase” has
the meaning specified in Section 2.16(a)(ii). “Incremental Term Loan” has the
meaning specified in Section 2.16(a)(i). “Incremental Term Loan Commitment” has
the meaning specified in Section 2.16(a)(i). “Indebtedness” means, as to any
Person at a particular time, without duplication, all of the following, whether
or not included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments; (c) net
obligations of such Person under any Swap Contract; (d) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable, accrued expenses in the ordinary course of business and
contingent purchase price obligations before the required event has occurred);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such Person has not assumed or become liable for the
payment of such indebtedness, the amount of such indebtedness shall be equal to
the lesser of (i) such indebtedness and (ii) the fair market value of such
property subject to such Lien; (f) capital leases and Synthetic Lease
Obligations; (g) all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith; and (h)
all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited



--------------------------------------------------------------------------------



 
[creditagreementjul2017020.jpg]
14 4826-5029-7676\4 liability company) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. The amount of any Indebtedness represented by a sale of
receivables at any time shall be the amount of unrecovered capital or principal
investment of the purchaser (other than the Company or any of its Wholly-Owned
Subsidiaries) thereof, excluding any amount representing yield or interest
earned on such investment. “Indemnified Liabilities” has the meaning set forth
in Section 11.05. “Indemnified Taxes” means (a) Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes. “Indemnitees” has the meaning set forth
in Section 11.05. “Intangible Assets” means assets that are considered to be
intangible assets under GAAP, including customer lists, goodwill, computer
software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs. “Interest Payment Date” means, (a) as to any LIBOR Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Revolving Maturity Date or the Term Loan Maturity Date, as applicable, provided
that if any Interest Period for a LIBOR Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates and (b) as to any Base Rate
Loan, the last Business Day of each March, June, September and December and the
Revolving Maturity Date or the Term Loan Maturity Date, as applicable. “Interest
Period” means, as to any LIBOR Rate Loan, the period commencing on the date such
LIBOR Rate Loan is disbursed or converted to or continued as a LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the applicable Borrower in its Borrowing Notice or Notice of
Conversion/Continuation; provided that: (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the
following Business Day unless such following Business Day falls in another
calendar month, in which case such Interest Period shall end on the preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the Revolving Maturity Date or the Term
Loan Maturity Date, as applicable.



--------------------------------------------------------------------------------



 
[creditagreementjul2017021.jpg]
15 4826-5029-7676\4 “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, (b)
a loan, advance or capital contribution to, Guarantee or assumption of debt of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment. “IRS” means
the United States Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code. “Issuer Documents”
means with respect to any Letter of Credit, the Letter of Credit Application and
any other document, agreement and instrument entered into by the L/C Issuer and
a Borrower or in favor of the L/C Issuer and relating to any such Letter of
Credit. “Judgment Currency” has the meaning specified in Section 11.20. “Laws”
means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law. “L/C Advance” means, with
respect to each Lender, such Lender’s funding of its participation in any L/C
Borrowing in accordance with its Pro Rata Share. “L/C Borrowing” means an
extension of credit resulting from a drawing under any Letter of Credit which
has not been reimbursed on the date when made or refinanced as a Borrowing. “L/C
Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof. “L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. “L/C
Obligations” means, as at any date of determination, the aggregate undrawn
Dollar Equivalent amount of all outstanding Letters of Credit plus the aggregate
Dollar Equivalent of all Unreimbursed Amounts, including all outstanding L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices 1998 Code published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of such
issuance), such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.



--------------------------------------------------------------------------------



 
[creditagreementjul2017022.jpg]
16 4826-5029-7676\4 “Lender” has the meaning specified in the introductory
paragraph hereto and, as the context requires, includes the L/C Issuer. “Lender
Joinder Agreement” means a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent delivered in connection with Section
2.16. “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent. “Letter of Credit” means any letter of credit issued
hereunder. A Letter of Credit may be a commercial letter of credit or a standby
letter of credit. “Letter of Credit Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in such form as
shall at any time be in use by the L/C Issuer. “Letter of Credit Sublimit” means
an amount equal to the Dollar Equivalent of $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments. “Leverage Holiday” has the meaning set forth in Section 7.05(b).
“Leverage Ratio” means, as of any date of determination, for the Company and its
Subsidiaries on a consolidated basis, the ratio of (a) Total Indebtedness of the
Company and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on or immediately prior to such date.
“LIBOR” means, (a) for any interest rate calculation with respect to a LIBOR
Rate Loan denominated in Dollars or any Offshore Currency other than Euros, the
rate of interest per annum determined on the basis of the rate for deposits in
the applicable currency for a period equal to the applicable Interest Period
which appears on Reuters Screen LIBOR01 Page (or any applicable successor page)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%). If such rate is not available at such time for any
reason, then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in the applicable
currency in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; (b) for any interest rate calculation with respect to a LIBOR Rate Loan
denominated in Euros for any Interest Period, the rate appearing on the Reuters
Screen EURIBOR01 Page (it being understood that this rate is the Euro interbank
offered rate (known as the “EURIBOR Rate”) sponsored by the Banking Federation
of the European Union and the Financial Markets Association) at 11:00 a.m.,
Brussels time, on the day on



--------------------------------------------------------------------------------



 
[creditagreementjul2017023.jpg]
17 4826-5029-7676\4 which quotations would normally be given by prime banks in
the London interbank market for deposits in Euros for delivery on the first day
of such Interest Period (provided that if quotations would normally be given on
more than one date, the day for such Interest Period shall be the last of such
dates), as the rate for deposits in Euros with a maturity comparable to such
Interest Period; and (c) for any interest rate calculation with respect to a
Base Rate Loan, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to one month (commencing on the date of determination of such
interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the
immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%). If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any successor page) then “LIBOR” for such Base Rate Loan shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) on such
date of determination for a period equal to one month commencing on such date of
determination. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, if at any time LIBOR (determined as provided above) shall be less
than zero, LIBOR shall be deemed to be zero for all purposes of this Agreement.
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula: LIBOR Rate = LIBOR 1.00-Eurodollar Reserve Percentage “LIBOR
Rate Loan” means any Loan (other than a Base Rate Loan) bearing interest at a
rate based upon the LIBOR Rate as provided in Section 2.09. LIBOR Rate Loans may
be denominated in Dollars or, solely with respect to LIBOR Rate Loans which are
Revolving Credit Loans, in an Offshore Currency. All Loans denominated in an
Offshore Currency must be LIBOR Rate Loans. “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing). “Loan”
shall mean the collective reference to the Revolving Credit Loans and the Term
Loan, and “Loan” means any of such Loans.



--------------------------------------------------------------------------------



 
[creditagreementjul2017024.jpg]
18 4826-5029-7676\4 “Loan Documents” means this Agreement, each Note, each
Borrowing Subsidiary Agreement, the Fee Letters, each amendment of any of the
foregoing and any other agreement, from time to time, designated as a Loan
Document by the Administrative Agent and the Company. “Loan Parties” means,
collectively, the Company and each Borrowing Subsidiary. “Material Acquisition”
means an Acquisition by the Company or one of its Subsidiaries for aggregate
cash consideration of $100,000,000 or more. “Material Adverse Effect” means: (a)
a material adverse change in, or a material adverse effect upon, the operations,
business, properties, or financial condition of the Company and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. “Minimum Tranche” means, in respect of Loans comprising part of the same
Borrowing, or to be converted or continued under Section 2.03, (a) in the case
of Base Rate Loans, $1,000,000 or any higher integral multiple of $500,000, and
(b) in the case of LIBOR Rate Loans, the Dollar Equivalent amount of $5,000,000
or any higher integral multiple of 1,000,000 units of the Applicable Currency in
excess thereof. “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Company or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time. “Non-Extending Lender” has the meaning specified in Section
2.18(b). “Note” means a Revolving Credit Note or a Term Loan Note. “Notice Date”
has the meaning specified in Section 2.18(a). “Notice of
Conversion/Continuation” means a notice in substantially the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.



--------------------------------------------------------------------------------



 
[creditagreementjul2017025.jpg]
19 4826-5029-7676\4 “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control. “Offshore Currency” means, at any time, Euros, Sterling,
the lawful currency of Japan and any Agreed Alternative Currency. “Offshore
Currency Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Offshore Currency as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Offshore Currency with
Dollars. “Offshore Currency Loan” means any LIBOR Rate Loan denominated in an
Offshore Currency. “Offshore Currency Loan Sublimit” means, as to all Offshore
Currencies in the aggregate, $150,000,000. “Organization Documents” means, (a)
with respect to any corporation, the certificate or articles of incorporation
and the bylaws (or equivalent or comparable constitutive documents with respect
to any non-U.S. jurisdiction), (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement and (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document). “Other Taxes” means all present or future stamp,
court, documentary, excise, property, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.
“Outstanding Amount” means (i) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal Dollar Equivalent amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans, as the case may be, occurring on such date and (ii) with respect
to L/C Obligations on any date, the Dollar Equivalent amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other change in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursement of any
outstanding unpaid drawing under any Letter of Credit, any expiration of a
Letter of Credit, or any reduction



--------------------------------------------------------------------------------



 
[creditagreementjul2017026.jpg]
20 4826-5029-7676\4 in the maximum amount available for drawing under any Letter
of Credit taking effect on such date. “Overnight Rate” means, for any day, (a)
with respect to any amount denominated in Dollars, the greater of (i) the
Federal Funds Rate and (ii) an overnight rate determined by the Administrative
Agent or the L/C Issuer, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Offshore Currency, the rate of interest per annum at which overnight
deposits in the applicable Offshore Currency, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Wells Fargo in the applicable
offshore interbank market for such currency to major banks in such interbank
market. “Participant” has the meaning specified in Section 11.07(d).
“Participant Register” has the meaning specified in Section 11.07(e).
“Participating Member State” means each such state so described in any EMU
Legislation. “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), as amended. “PBGC” means the Pension
Benefit Guaranty Corporation, or any Governmental Authority succeeding to any of
its principal functions under ERISA. “Pension Plan” means any “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Company or any ERISA Affiliate or to which the Company or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
“Permitted Acquisition” means an Acquisition that meets each of the following
requirements: (a) the Person to be acquired is, or the assets to be acquired are
for use in, in the same, a similar or a directly related line of business as the
Company, (b) in the case of the Acquisition of a Person, such Acquisition has
been approved by the board of directors or similar governing body and, if
applicable, the shareholders of the Person to be acquired, (c) the Company is
and will be in pro forma compliance with each of the financial covenants
contained in Section 7.05 before and after giving effect to such Acquisition and
(d) no Default shall exist at the time of, or shall result from, such
Acquisition. “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 6.04; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s,
landlords’ and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations; (c) pledges or deposits made or
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old age



--------------------------------------------------------------------------------



 
[creditagreementjul2017027.jpg]
21 4826-5029-7676\4 benefits, social security obligations, taxes, assessments,
other statutory or regulatory obligations, performance bonds and bid,
completion, guaranty, surety or similar bonds or other similar charges (other
than Liens arising under ERISA), good faith cash deposits or Liens on cash in
connection with ordinary course contracts or leases to which the Company or any
Subsidiary is a party or other cash deposits required to be made in the ordinary
course of business, provided in each case that the obligation is not for
borrowed money and is not in connection with any failure to pay any related
amount, whether or not disputed, and (d) easements, rights of way, restrictions,
covenants, zoning requirements, leases, subleases and other encumbrances on
title to real property along with other minor defects and irregularities in
title that do not render title to the property encumbered thereby unmarketable
or materially adversely affect the use of such property for its present
purposes. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA) established by the Company or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate. “Platform” has the meaning specified in Section
11.02(c)(i). “Prime Rate” means, at any time, the rate of interest per annum
publicly announced from time to time by the Administrative Agent as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks. “Priority Debt” means, as of
any date, the sum (without duplication) of (a) unsecured Indebtedness of
Subsidiaries on such date (other than (i) Indebtedness owed to the Company or
another Subsidiary, (ii) Indebtedness of a Person outstanding at the time such
Person is merged or consolidated with, or becomes, a Subsidiary, (iii)
endorsement of items for deposit or collection of commercial paper received in
the ordinary course of business, (iv) obligations of any Subsidiary in respect
of performance bonds and completion, guarantee, surety, and similar bonds, in
each case obtained in the ordinary course of business to support statutory and
contractual obligations arising in the ordinary course of business, (v)
obligations arising from trust arrangements related to payment of employee
compensation and benefits, and (vi) guaranties by a Loan Party of the
Obligations) and (b) Indebtedness of the Company and its Subsidiaries secured by
Liens permitted by Section 7.01(o) on such date. “Private Lender” has the
meaning specified in Section 6.02. “Pro Rata Share” means (a) in respect of the
Revolving Credit Facility, with respect to any Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Revolving Credit Commitments at such time; provided that if the commitment of
each Lender to



--------------------------------------------------------------------------------



 
[creditagreementjul2017028.jpg]
22 4826-5029-7676\4 make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof and (b) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the outstanding principal amount of such Term Loan Lender’s Term Loans at such
time and the denominator of which is the amount of outstanding Term Loans. The
Pro Rata Share of each Lender as of the Effective Date is set forth opposite the
name of such Lender on Schedule 2.01. “Public Lender” has the meaning specified
in Section 6.02. “Recipient” means (a) the Administrative Agent, (b) any Lender
and (c) any L/C Issuer, as applicable. “Register” has the meaning set forth in
Section 11.07(c). “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates. “Reportable Event”
means any of the events set forth in Section 4043(c) of ERISA, other than events
for which the 30 day notice period has been waived. “Request for Credit
Extension” means (a) with respect to a Borrowing, a Borrowing Notice, (b) with
respect to a conversion or continuation of Loans, a Notice of
Conversion/Continuation and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application. “Required Lenders” means, as of any date of
determination, Lenders having more than 50% of the sum of (a) Aggregate
Revolving Credit Commitments (or, if the commitment of each Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated, Lenders holding in the aggregate more than 50%
of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition)) and (b) the outstanding principal
amount of Term Loans at such time; provided that the Revolving Credit Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders. “Responsible Officer” means the chief executive officer,
president, chief financial officer, treasurer or assistant treasurer of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.



--------------------------------------------------------------------------------



 
[creditagreementjul2017029.jpg]
23 4826-5029-7676\4 “Revaluation Date” means (a) with respect to any Loan, each
of the following: (i) each date of a Borrowing of a LIBOR Rate Loan denominated
in an Offshore Currency, (ii) each date of a continuation of a LIBOR Rate Loan
denominated in an Offshore Currency pursuant to Section 2.02, (iii) the last
Business Day of each month, and (iv) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Offshore Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) the last Business Day of each month, (iv) each date of any payment by the
L/C Issuer under any Letter of Credit denominated in an Offshore Currency, and
(v) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require. “Revolving Credit Commitment”
means, with respect to each Lender, that Lender’s commitment to make Revolving
Credit Loans and participate in Letters of Credit pursuant to Article II.
“Revolving Credit Commitment Amount” means, with respect to each Lender, the
amount of the Revolving Credit Commitment set forth opposite that Lender’s name
in Schedule 2.01 or on any Assignment and Assumption, unless said amount is
reduced pursuant to Section 2.07 or 8.02 or increased pursuant to Section 2.16,
in which event it means the amount to which said amount is reduced or increased.
“Revolving Credit Facility” means the revolving loan facility established
pursuant to Section 2.01(a). “Revolving Credit Lenders” means, collectively, all
of the Lenders with a Revolving Credit Commitment. “Revolving Credit Loan” means
any revolving loan (including any Offshore Currency Loan) made to a Borrower
pursuant to Section 2.01(a), and all such revolving loans collectively as the
context requires. “Revolving Credit Note” means a promissory note made by a
Borrower in favor of a Revolving Credit Lender evidencing the Revolving Credit
Loans made by such Revolving Credit Lender, substantially in the form attached
as Exhibit C-1, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part. “Revolving Maturity Date” means, except as
extended pursuant to Section 2.18, the earliest to occur of (i) July 21, 2022,
(ii) the date of termination of the Revolving Credit Commitment by the Company
pursuant to Section 2.07, or (iii) the date of termination of the Revolving
Credit Commitment pursuant to Section 8.02. “Same Day Funds” means (a) with
respect to disbursements and payments in Dollars, immediately available funds,
and (b) with respect to disbursements and payments in an Offshore Currency, same
day or other funds as may be reasonably determined by the Administrative



--------------------------------------------------------------------------------



 
[creditagreementjul2017030.jpg]
24 4826-5029-7676\4 Agent to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Offshore Currency. “Sanctions” means any and all economic or financial
sanctions, sectoral sanctions, secondary sanctions, trade embargoes and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority. “Sanctioned Country” means at any time, a country, region or
territory which is itself identifiable as being the subject or target of any
Sanctions (including, as of the Effective Date, Cuba, Iran, North Korea, Sudan,
Syria and the Crimea region of Ukraine). “Sanctioned Person” means, at any time,
(a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC (including, without limitation, OFAC’s Specially Designated
Nationals and Blocked Persons List and OFAC’s Consolidated Non-SDN List), the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in clauses
(a) and (b), including a Person that is deemed by OFAC to be a Sanctions target
based on the ownership of such legal entity by Sanctioned Person(s). “SEC” means
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions. “Shareholders’ Equity” means, as of any date
of determination, consolidated shareholders’ equity of the Company and its
Subsidiaries as of that date determined in accordance with GAAP. “Spot Rate” for
a currency means the rate determined by the Administrative Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Offshore Currency. “Sterling” means the lawful currency of the United Kingdom
and Northern Ireland. “Subsidiary” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly



--------------------------------------------------------------------------------



 
[creditagreementjul2017031.jpg]
25 4826-5029-7676\4 through one or more intermediaries, or both, by such Person.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company. “Swap
Contract” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transaction or any
combination of any of the foregoing (including any option to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “Swap Termination Value”
means, in respect of any one or more Swap Contracts, after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to- market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender). “Synthetic Lease
Obligation” means the monetary obligation of a Person under (a) a so- called
synthetic, off-balance sheet or tax retention lease or (b) an agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment). “TARGET Day” means any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro. “Taxes” means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, fines, additions to tax or
penalties applicable thereto. “Term Loan” means any term loan by a Lender to the
Company pursuant to Section 2.01(b).



--------------------------------------------------------------------------------



 
[creditagreementjul2017032.jpg]
26 4826-5029-7676\4 “Term Loan Commitment” means, with respect to each Lender,
that Lender’s commitment to make Term Loans pursuant to Section 2.01(b). “Term
Loan Commitment Amount” means, with respect to each Lender, the amount of the
Term Loan Commitment set forth opposite that Lender’s name in Schedule 2.01 or
on any Assignment and Assumption, unless said amount is increased pursuant to
Section 2.16, in which event it means the amount to which said amount is reduced
or increased. “Term Loan Facility” means the term loan facility established
pursuant to Section 2.01(b) (including any new term loan facility established
pursuant to Section 2.16). “Term Loan Lender” shall mean a Lender which has a
Term Loan Commitment or holds a portion of the Term Loan. “Term Loan Maturity
Date” shall mean the earlier of (a) July 21, 2020 or (b) the date of
acceleration of the Term Loan pursuant to Section 8.02. “Term Loan Note” shall
mean a promissory note made by the Company in favor of a Term Loan Lender
evidencing the portion of the Term Loan made by such Term Loan Lender,
substantially in the form attached as Exhibit C-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Threshold Amount” means $50,000,000 (or the Dollar Equivalent thereof in any
currency other than Dollars). “Total Indebtedness” means all Indebtedness of the
Company and its Subsidiaries, excluding (i) contingent obligations in respect of
letters of credit and Guarantees (except, in each case, to the extent
constituting Guarantees in respect of Indebtedness of a Person other than the
Company or any Subsidiary), (ii) obligations under Swap Contracts and (iii)
Indebtedness of the Company to Subsidiaries and Indebtedness of Subsidiaries to
the Company or to other Subsidiaries. “Total Outstandings” means the aggregate
Outstanding Amount of all Revolving Credit Loans and all L/C Obligations.
“Trigger Quarter” has the meaning set forth in Section 7.05(b). “Type” means,
with respect to a Loan, its character as a Base Rate Loan or a LIBOR Rate Loan.
“U.S.” and “United States” mean the United States of America. “U.S. Bank Fee
Letter” means the letter agreement dated June 7, 2017 from U.S. Bank National
Association to (and acknowledged by) the Company. “U.S. Person” means any Person
that is a “United States Person” as defined in Section 7701(a)(30) of the Code.



--------------------------------------------------------------------------------



 
[creditagreementjul2017033.jpg]
27 4826-5029-7676\4 “U.S. Tax Compliance Certificate” has the meaning assigned
to such term in Section 3.01(f). “Unreimbursed Amount” has the meaning set forth
in Section 2.05(c)(i). “Voting Stock” means capital stock issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency. “Wells Fargo” means Wells Fargo Bank, National Association, a
national banking association, and its successors. “Wholly-Owned Subsidiary” of a
Person means (a) any Subsidiary all of the outstanding voting securities (other
than directors’ qualifying shares and other nominal amounts of shares held by
Persons other than the Borrowers and their Subsidiaries in accordance with
applicable law) of which are at the time owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly- Owned subsidiaries of such
Person, or (b) any partnership, limited liability company, unlimited liability
company, association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power (other than directors’
qualifying shares and other nominal amounts of shares held by Persons other than
the Borrowers and their Subsidiaries in accordance with applicable law) of which
are the time so owned or controlled. Unless otherwise specified, all references
herein to a “Wholly-Owned Subsidiary” or to “Wholly-Owned Subsidiaries” shall
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of the Company.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA. “Withholding Agent” means any Loan Party and the
Administrative Agent. “Write-Down and Conversion Powers” means, with respect to
any EEA Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write- down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.02 Other Interpretive
Provisions. With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) The
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms. (b) (i) The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.



--------------------------------------------------------------------------------



 
[creditagreementjul2017034.jpg]
28 4826-5029-7676\4 (ii) Article, Section, Exhibit and Schedule references are
to the Loan Document in which such reference appears. (iii) The term “including”
is by way of example and not limitation. (iv) The term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form. (v) In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.” (vi) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document. (vii) Except to
the extent otherwise specified, references herein to “fiscal quarter” and
“fiscal year” mean such fiscal periods of the Company. 1.03 Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. (b) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), the effectiveness of which amendment shall be retroactive to the date
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. 1.04 Rounding. Any financial ratio required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). 1.05 References to Agreements and
Laws. Unless otherwise expressly provided herein: (a) references to Organization
Documents, agreements (including the Loan Documents)



--------------------------------------------------------------------------------



 
[creditagreementjul2017035.jpg]
29 4826-5029-7676\4 and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. 1.06 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable). 1.07 Letter of Credit Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the maximum undrawn amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum undrawn amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum undrawn amount is in effect at such
time. 1.08 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable. (b) Wherever in this Agreement in
connection with a Borrowing, conversion, continuation or prepayment of a LIBOR
Rate Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, LIBOR Rate Loan or Letter of Credit is denominated in an
Offshore Currency, such amount shall be the relevant Offshore Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such Offshore
Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the L/C Issuer, as the case may be. 1.09 Additional
Offshore Currencies. (a) The Company may from time to time request that LIBOR
Rate Loans which are Revolving Credit Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Offshore Currency;” provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of LIBOR Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each of the Lenders; and in the case of any such



--------------------------------------------------------------------------------



 
[creditagreementjul2017036.jpg]
30 4826-5029-7676\4 request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer. (b) Any such request shall be made to the Administrative Agent
not later than 11:00 a.m., 10 Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to LIBOR Rate Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Lender (in the case of any such request pertaining
to LIBOR Rate Loans) or the L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., ten Business Days (or such shorter time as may have been agreed to by the
Administrative Agent and the L/C Issuer) after receipt of such request whether
it consents, in its sole discretion, to the making of LIBOR Rate Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.
(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit LIBOR Rate Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making LIBOR Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Offshore Currency hereunder for purposes of any Borrowings of
LIBOR Rate Loans; and if the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Offshore Currency hereunder for purposes of any Letter
of Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Company. 1.10 Change of
Currency. (a) Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period. (b) Each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.



--------------------------------------------------------------------------------



 
[creditagreementjul2017037.jpg]
31 4826-5029-7676\4 (c) Each provision of this Agreement also shall be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency. ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 2.01 Loans.
(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the applicable Borrower from time to time, on any Business Day during
the Availability Period, in Applicable Currencies in an aggregate principal
Dollar Equivalent amount not to exceed at any time outstanding the amount of
such Revolving Credit Lender’s Revolving Credit Commitment Amount; provided that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Revolving Credit Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations shall
not exceed the amount of such Revolving Credit Lender’s Revolving Credit
Commitment and (iii) after giving effect to any Borrowing of Offshore Currency
Loans, the aggregate principal Dollar Equivalent amount of all outstanding
Offshore Currency Loans shall not exceed the Offshore Currency Loan Sublimit.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.06 and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or LIBOR Rate Loans,
as further provided herein. (b) Term Loans. Subject to the terms and conditions
set forth herein, each Term Loan Lender severally agrees to make a Term Loan to
the Company in Dollars on the Effective Date in a principal amount equal to that
Term Loan Lender’s Term Loan Commitment Amount. The total amount of Term Loans
made hereunder on the Effective Date shall not exceed the Aggregate Term Loan
Commitment Amount. No amount of the Term Loans which are repaid or prepaid by
the Company may be reborrowed hereunder. 2.02 Procedures for Borrowing. (a) Each
Borrowing shall be made upon the irrevocable written notice of the applicable
Borrower (in the case of a Borrowing of Revolving Credit Loans) or the Company,
as applicable, delivered to the Administrative Agent in the form of a Borrowing
Notice (which notice must be received by the Administrative Agent prior to (i)
10:30 a.m. four Business Days prior to the requested date of any Borrowing of
Offshore Currency Loans, (ii) 11:00 a.m. three Business Days prior to the
requested date of any Borrowing of LIBOR Rate Loans denominated in Dollars and
(iii) 10:30 a.m. on the requested date of any Borrowing of Base Rate Loans), in
any such case, specifying: (i) whether the Borrowing consists of Revolving
Credit Loans and/or a Term Loan;



--------------------------------------------------------------------------------



 
[creditagreementjul2017038.jpg]
32 4826-5029-7676\4 (ii) the amount of the Borrowing, which shall be in an
aggregate amount not less than the Minimum Tranche; (iii) the date of the
requested Borrowing, which shall be a Business Day; (iv) the Type of Loans
comprising the Borrowing; (v) the duration of the Interest Period applicable to
any LIBOR Rate Loans included in such notice; if the Borrowing Notice fails to
specify the duration of the Interest Period for any Borrowing comprised of LIBOR
Rate Loans, such Interest Period shall be one month; and (vi) in the case of a
Borrowing comprised of Offshore Currency Loans, the Applicable Currency. (b)
Following receipt of a Borrowing Notice, the Administrative Agent will promptly
notify each Lender of the amount of such Lender’s Pro Rata Share of the
Borrowing. In the case of a Borrowing comprised of Offshore Currency Loans, such
notice will provide the approximate amount of each Lender’s Pro Rata Share of
the Borrowing, and the Administrative Agent will, upon the determination of the
Dollar Equivalent amount of the Borrowing as specified in the Borrowing Notice,
promptly notify each Lender of the exact Dollar Equivalent amount of such
Lender’s Pro Rata Share of the Borrowing. The Dollar Equivalent amount of any
Borrowing in an Offshore Currency will be determined by the Administrative Agent
for such Borrowing on the Revaluation Date therefor in accordance with Section
2.04(a). (c) Each Lender will make the amount of its Pro Rata Share of each
Borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Administrative Agent’s Office on the date of
Borrowing requested by such Borrower in Same Day Funds and in the requested
currency (i) in the case of a Borrowing comprised of Loans in Dollars, by 12:00
noon and (ii) in the case of a Borrowing comprised of Offshore Currency Loans,
by such time as the Administrative Agent may specify. The proceeds of all such
Loans will then be made available to the applicable Borrower by the
Administrative Agent at such office either by (i) crediting the account of the
applicable Borrower on the books of Wells Fargo with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent or (ii) wire transfer of funds, in
each case in accordance with instructions received by (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower. (d) Except as otherwise
provided herein, a LIBOR Rate Loan may be continued or converted only on the
last day of an Interest Period for such LIBOR Rate Loan. Unless the Required
Lenders otherwise consent, during the existence of a Default, no Borrower may
elect to have (i) a Loan in Dollars converted into or continued as a LIBOR Rate
Loan or (ii) an Offshore Currency Loan continued for an Interest Period
exceeding one month. (e) The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the interest rate applicable to any Interest Period
for LIBOR Rate Loans upon determination of such interest rate. Each
determination of an applicable LIBOR Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are



--------------------------------------------------------------------------------



 
[creditagreementjul2017039.jpg]
33 4826-5029-7676\4 outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in the Prime Rate promptly following the
public announcement of such change. (f) After giving effect to all Borrowings,
all conversions of Loans from one Type to the other and all continuations of
Loans as the same Type, there shall not be more than 12 Interest Periods in
effect. 2.03 Conversion and Continuation Elections for Borrowings. (a) Each
Borrower may, upon irrevocable written notice to the Administrative Agent in
accordance with Section 2.03(b): (i) elect, as of any Business Day, in the case
of Base Rate Loans, or as of the last day of the applicable Interest Period, in
the case of any LIBOR Rate Loans denominated in Dollars, to convert any Loans
borrowed by such Borrower (or any part thereof in an amount not less than the
Minimum Tranche) into Loans in Dollars of the other Type; or (ii) elect, as of
the last day of the applicable Interest Period, to continue any Loans borrowed
by such Borrower having Interest Periods expiring on such day (or any part
thereof in an amount not less than the Minimum Tranche); provided that if at any
time the aggregate Dollar Equivalent amount of Offshore Currency Loans in
respect of any Borrowing is reduced, by payment, prepayment or conversion of
part thereof to be less than the Minimum Tranche, such Offshore Currency Loans
shall automatically be redenominated into Base Rate Loans in Dollars, and on and
after such date the right of the applicable Borrower to continue such Loans as,
and convert such Loans into, Offshore Currency Loans shall terminate. (b) The
applicable Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Administrative Agent not later than (i) 11:00 a.m. at least
three Business Days in advance of the Conversion/Continuation Date, if the Loans
are to be converted into or continued as LIBOR Rate Loans denominated in
Dollars, (ii) 10:30 a.m. at least four Business Days in advance of the
continuation date, if the Loans are to be continued as Offshore Currency Loans
and (iii) 10:30 a.m. on the Conversion/Continuation Date, if the Loans are to be
converted into Base Rate Loans, specifying: (A) the proposed
Conversion/Continuation Date; (B) the aggregate amount of Loans to be converted
or continued; (C) the Type and Applicable Currency of Loans resulting from the
proposed conversion or continuation; and (D) other than in the case of
conversions into Base Rate Loans, the duration of the requested Interest Period.



--------------------------------------------------------------------------------



 
[creditagreementjul2017040.jpg]
34 4826-5029-7676\4 (c) If upon the expiration of any Interest Period applicable
to LIBOR Rate Loans in Dollars, the applicable Borrower has failed to timely
select a new Interest Period to be applicable to such LIBOR Rate Loans or if any
Default then exists, unless, in either case, such Borrower has elected to and
does repay such Loans on or prior to the expiration date of such Interest
Period, such Borrower shall be deemed to have elected to convert such LIBOR Rate
Loans into Base Rate Loans effective as of the expiration date of such Interest
Period. If the applicable Borrower has failed to select a new Interest Period to
be applicable to Offshore Currency Loans prior to the fourth Business Day in
advance of the expiration date of the current Interest Period applicable thereto
as provided in Section 2.03(b), or if a Default shall then exist, such Borrower
shall be deemed to have elected to continue such Offshore Currency Loans on the
basis of a one month Interest Period. For the avoidance of doubt, following any
deemed conversion or continuation under this Section 2.03(c), provided that no
Default is then continuing, the Borrower shall have the right to convert or
continue such Loans thereafter in accordance with Section 2.03(a). For the
further avoidance of doubt, notwithstanding any continuation or conversion
thereof (whether voluntary or involuntary), the principal amount of each Base
Rate Loan, Offshore Currency Loan, and LIBOR Rate Loan shall be due and payable
at such times and in such amounts as set forth in Section 2.08. (d) The
Administrative Agent will promptly notify each Lender of its receipt of a Notice
of Conversion/Continuation or, if no timely notice is provided by the applicable
Borrower, the Administrative Agent will promptly notify each Lender of the
details of any automatic conversion or continuation. All conversions and
continuations shall be made ratably according to the respective outstanding
principal amounts of the Loans with respect to which the notice was given held
by each Lender. 2.04 Utilization of Commitments in Offshore Currencies.
Notwithstanding anything herein to the contrary, during the existence of an
Event of Default under Section 8.01(a), (f) or (g), upon the request of the
Required Lenders, all or any part of any outstanding Offshore Currency Loans
shall be redenominated and converted into Base Rate Loans in Dollars with effect
from the last day of the Interest Period with respect to any such Offshore
Currency Loans. The Administrative Agent will promptly notify the applicable
Borrower of any such redenomination and conversion request. 2.05 Letters of
Credit. (a) The Letter of Credit Commitment. (i) Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.05,
(1) from time to time on any Business Day during the Availability Period, to
issue Letters of Credit denominated in Dollars or one or more Offshore
Currencies for the accounts of the Borrowers, and to amend or extend Letters of
Credit previously issued by it, in accordance with clause (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the accounts of
the Borrowers; provided that the L/C Issuer shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Revolving
Credit Lender shall be obligated to participate in any Letter of



--------------------------------------------------------------------------------



 
[creditagreementjul2017041.jpg]
35 4826-5029-7676\4 Credit if as of the date of such L/C Credit Extension, (x)
the Total Outstandings would exceed the Aggregate Revolving Credit Commitments,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations would exceed the amount of such
Revolving Credit Lender’s Revolving Credit Commitment Amount or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the ability of the Borrowers to obtain Letters of Credit shall be fully
revolving and, accordingly, the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. (ii) The L/C Issuer shall be under no
obligation to issue (and, in the case of clauses (B) and (C) will not issue) any
Letter of Credit if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it; (B) subject to
Section 2.05(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date; (C) the expiry date
of such requested Letter of Credit would occur more than one year after the
Revolving Maturity Date, unless all Revolving Credit Lenders have approved such
expiry date; (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; (E) unless the L/C Issuer otherwise agrees, such
Letter of Credit is to be denominated in a currency other than an Applicable
Currency; (F) any Revolving Credit Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Company or such Revolving Credit Lender such that the L/C Issuer will have
no Fronting Exposure with respect to such Revolving Credit Lender; or (G) the
beneficiary of such Letter of Credit is a Sanctioned Person.



--------------------------------------------------------------------------------



 
[creditagreementjul2017042.jpg]
36 4826-5029-7676\4 (iii) The L/C Issuer shall be under no obligation to amend
any Letter of Credit if (A) the L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit. (iv) The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer. (b) Procedures for Issuance and Amendment of Letters
of Credit; Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of any Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent (A) not later than 11:00
a.m. at least two Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars,
and (B) not later than 11:00 a.m. at least seven Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in an Offshore Currency; or in each case such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and Applicable Currency; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date
of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may reasonably require.



--------------------------------------------------------------------------------



 
[creditagreementjul2017043.jpg]
37 4826-5029-7676\4 (ii) Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, the
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to (but subject to Section 2.17), purchase from the L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Pro Rata Share times the amount of
such Letter of Credit. (iii) If any Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve- month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, no Borrower shall be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than one year following the Revolving Maturity Date; provided that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.05(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension. (iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.



--------------------------------------------------------------------------------



 
[creditagreementjul2017044.jpg]
38 4826-5029-7676\4 (c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Offshore Currency, the applicable Borrower shall reimburse the
L/C Issuer in such Offshore Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that the applicable Borrower will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Offshore
Currency, the L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Offshore Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the Applicable
Currency. If the applicable Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Offshore Currency) (the “Unreimbursed Amount”), and
the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, the applicable Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Borrowing Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.05(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars. (iii) With respect to any Unreimbursed Amount that is not
fully refinanced by a Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 (other



--------------------------------------------------------------------------------



 
[creditagreementjul2017045.jpg]
39 4826-5029-7676\4 than the delivery of a Borrowing Notice, which condition
need not be satisfied) cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.05. (iv) Until each Revolving Credit Lender funds its Loan
or L/C Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Pro Rata Share of such amount shall be solely for the
account of the L/C Issuer. (v) Each Revolving Credit Lender’s obligation to make
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Revolving Credit Lender may have against the L/C Issuer, any Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Credit Lender’s obligation
to make Loans pursuant to this Section 2.05(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by a Borrower of a Borrowing Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of any Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein. (vi) If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.05(c) by the time specified in Section
2.05(c)(ii), the L/C Issuer shall be entitled to recover from such Revolving
Credit Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error. (d) Repayment of
Participations. (i) At any time after the L/C Issuer has made a payment under
any Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.05(c), if



--------------------------------------------------------------------------------



 
[creditagreementjul2017046.jpg]
40 4826-5029-7676\4 the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from any Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s L/C Advance was outstanding)
in Dollars and in the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Credit Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement. (e) Obligations Absolute.
Subject to Section 2.05(f), the obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit issued to such Borrower and
to repay each L/C Borrowing in connection with each such Letter of Credit shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following: (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document; (ii) the existence of any
claim, counterclaim, setoff, defense or other right that such Borrower may have
at any time against any beneficiary or any transferee of such Letter of Credit
(or any Person for whom any such beneficiary or any such transferee may be
acting), the L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) any payment by the
L/C Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any



--------------------------------------------------------------------------------



 
[creditagreementjul2017047.jpg]
41 4826-5029-7676\4 beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Offshore Currency to any Borrower or in the
relevant currency markets generally; or (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or guarantor of the Obligations. Each Borrower shall
promptly examine a copy of each Letter of Credit requested by it and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid. (f) Role of L/C Issuer.
Each Revolving Credit Lender and each Borrower agree that, in paying any drawing
under a Letter of Credit, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificate or document
expressly required by such Letter of Credit) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Credit Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit requested by it; provided that this assumption is not intended
to, and shall not, preclude such Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided that anything in such
clauses to the contrary notwithstanding, each Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the



--------------------------------------------------------------------------------



 
[creditagreementjul2017048.jpg]
42 4826-5029-7676\4 rights or benefits thereunder or proceeds thereof, in whole
or in part, which may prove to be invalid or ineffective for any reason. (g)
Cash Collateral. (i) (A) Upon the request of the Administrative Agent, if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, the Borrowers shall
immediately Cash Collateralize the amount of such L/C Borrowing or (B) if, as of
the Revolving Maturity Date, any L/C Obligation for any reason remains
outstanding, each Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations of all Letters of Credit issued for
its account. (ii) Sections 2.06 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this Section
2.05, Section 2.06 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Revolving Credit Lenders, as collateral for the L/C Obligations,
cash or deposit account balances in an amount not less than the then Outstanding
Amount of L/C Obligations pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Revolving Credit Lenders). Derivatives of such term
have corresponding meanings. Each Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts at Wells Fargo. (h) Applicability of
ISP98 and UCP. (i) The rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit. (i) Letter of Credit Fees. The Borrowers shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share a Letter of Credit fee in Dollars for each
Letter of Credit equal to the Applicable Rate times the daily maximum Dollar
Equivalent amount available to be drawn under such Letter of Credit (whether or
not such maximum Dollar Equivalent amount is then in effect under such Letter of
Credit); provided that, upon the request of the Required Lenders while any Event
of Default exists, the rate per annum for Letter of Credit fees shall be
increased by 2%. Such Letter of Credit fees shall be computed on a quarterly
basis in arrears. Such Letter of Credit fees shall be due and payable (i) on the
last Business Day of each March, June, September and December; (ii) on the
Revolving Maturity Date; (iii) if any Letters of Credit are outstanding on the
Revolving Maturity Date, on the date on which the last of such Letters of Credit
to be outstanding expires or terminates; and (iv) on the date on which the
Administrative Agent takes any action described in Section 8.02(a), (b) or (c)
(or on which any of such actions occurs automatically pursuant to the



--------------------------------------------------------------------------------



 
[creditagreementjul2017049.jpg]
43 4826-5029-7676\4 proviso to Section 8.02) and thereafter on demand. If there
is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. (j) Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer. The Borrowers shall pay directly to the L/C
Issuer for its own account a fronting fee in Dollars with respect to each Letter
of Credit as set forth in the Administrative Agent Fee Letter, computed for each
day such Letter of Credit is outstanding, payable (i) on the first Business Day
after the end of each March, June, September and December; (ii) on the Revolving
Maturity Date; (iii) if any Letters of Credit are outstanding on the Revolving
Maturity Date, on the date on which the last of such Letters of Credit to be
outstanding expires or terminates; and (iv) on the date on which the
Administrative Agent takes any action described in Section 8.02(a), (b) or (c)
(or on which any of such actions occurs automatically pursuant to the proviso to
Section 8.02) and thereafter on demand. In addition, the Borrowers shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. (k) Conflict with Letter of Credit Application.
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control. 2.06 Prepayments.
(a) Each Borrower may, upon notice to the Administrative Agent, at any time and
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that: (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Offshore Currency Loans, (B) three Business Days prior
to any date of prepayment of LIBOR Rate Loans denominated in Dollars and (C) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of LIBOR Rate
Loans shall be in a principal Dollar Equivalent amount of $5,000,000 or a higher
integral multiple of 1,000,000 of the Applicable Currency; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
higher integral multiple of $100,000 or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid, and
the Applicable Currency. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by any Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a LIBOR Rate Loan shall be accompanied by all accrued interest thereon, together
with any additional amount required pursuant to Section 3.04. Each such
prepayment shall be applied to the applicable Loans of the Lenders in accordance
with their respective applicable Pro Rata Shares. (b) If for any reason the
Total Outstandings at any time exceed the Aggregate Revolving Credit Commitments
then in effect (for any reason other than a change in currency



--------------------------------------------------------------------------------



 
[creditagreementjul2017050.jpg]
44 4826-5029-7676\4 exchange rates), the Borrowers shall immediately prepay
Revolving Credit Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(b) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Revolving Credit Commitments then in effect. (c) If on any
Revaluation Date the Administrative Agent shall have determined that the Total
Outstandings exceed the Aggregate Revolving Credit Commitments by a Dollar
Equivalent amount of more than $1,000,000, due to a change in applicable rates
of exchange between Dollars and Offshore Currencies, then the Administrative
Agent shall give notice to the Borrowers that a prepayment is required under
this Section 2.06(c), and the Borrowers agree thereupon to make prepayments of
Revolving Loans and/or Cash Collateralize the L/C Obligations within one
Business Day of such notice such that, after giving effect to such prepayment
the Total Outstandings do not exceed the Aggregate Revolving Credit Commitments.
2.07 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Revolving Credit Commitments,
or from time to time permanently reduce the Aggregate Revolving Credit
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any higher integral multiple of $1,000,000,
(iii) the Company shall not terminate or reduce the Aggregate Revolving Credit
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Revolving Credit
Commitments and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit exceeds the amount
of the Aggregate Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Credit Commitments. Any reduction of the Aggregate
Revolving Credit Commitments shall be applied to the Revolving Credit Commitment
of each Revolving Credit Lender according to its Pro Rata Share. All facility
fees accrued until the effective date of any termination of the Aggregate
Revolving Credit Commitments shall be paid on the effective date of such
termination. Unless previously terminated, the Term Loan Commitments shall
terminate upon the making of the Term Loans on the Effective Date. 2.08
Repayment of Loans. (a) Revolving Credit Loans. The Borrowers shall repay to the
Administrative Agent, for the account of the Revolving Credit Lenders, on the
Revolving Maturity Date the aggregate principal amount of Revolving Credit Loans
outstanding on such date. (b) Term Loan. The Company shall repay to the
Administrative Agent, for the account of the Term Loan Lenders, on the Term Loan
Maturity Date the aggregate principal amount of Term Loans outstanding on such
date.



--------------------------------------------------------------------------------



 
[creditagreementjul2017051.jpg]
45 4826-5029-7676\4 2.09 Interest. (a) Subject to the provisions of clause (b)
below, (i) each LIBOR Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the LIBOR
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate. (b) If any amount payable by any Borrower under any Loan
Document is not paid when due (after giving effect to any applicable grace
period), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law. Furthermore, upon the request of the Required Lenders and upon notice to
the Company, while any Event of Default exists, the Borrowers shall pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand. (c) Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. 2.10 Fees. In
addition to certain fees described in clauses (i) and (j) of Section 2.05: (a)
Facility Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its applicable Pro
Rata Share, a facility fee in Dollars equal to the Applicable Rate times the
actual daily amount of the Aggregate Revolving Credit Commitments (or, if the
Aggregate Revolving Credit Commitments have terminated, on the Outstanding
Amount of all Revolving Credit Loans and L/C Obligations), regardless of usage.
The facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Revolving Credit Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Effective Date, and on the Revolving
Maturity Date (and, if applicable, thereafter on demand). The facility fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. (b) Other Fees. (i) The Borrowers shall
pay to the Arrangers and the Administrative Agent for their own respective
accounts fees in the amounts and at the times specified in the Fee Letters. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.



--------------------------------------------------------------------------------



 
[creditagreementjul2017052.jpg]
46 4826-5029-7676\4 (ii) The Borrowers shall pay to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever. 2.11 Computation of Interest and Fees and
Dollar Equivalent Amounts; Retroactive Adjustments of Applicable Rate. (a) All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All computations of interest for all
Offshore Currency Loans denominated in Sterling (and in each other Offshore
Currency that is deemed by the Administrative Agent to have market practices
that require calculation of interest on the basis of a 365-day year) shall be
made on the basis of a 365-day year and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. (b) Each
determination of an interest rate or a Dollar Equivalent amount by the
Administrative Agent shall be conclusive in the absence of manifest error. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender, as the case may be, a statement showing the
quotations used by the Administrative Agent in determining any interest rate or
Dollar Equivalent amount. 2.12 Evidence of Debt. (a) The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent, the
L/C Issuer and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, each Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
Applicable Currency, amount and maturity of its Loans and payments with respect
thereto. (b) In addition to the accounts and records referred to in clause (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.



--------------------------------------------------------------------------------



 
[creditagreementjul2017053.jpg]
47 4826-5029-7676\4 2.13 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Offshore Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Offshore Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Offshore Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Offshore Currency, such Borrower shall make such payment
in Dollars in the Dollar Equivalent of the Offshore Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Offshore Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. (b) (i) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 and
may, in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender agrees to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent (the
“Compensation Period”) at the Overnight Rate. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. If such Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in



--------------------------------------------------------------------------------



 
[creditagreementjul2017054.jpg]
48 4826-5029-7676\4 such Borrowing. Any payment by such Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to any Lender or Borrower
with respect to any amount owing under this clause (b) shall be conclusive,
absent manifest error. (c) Failure to Satisfy Conditions Precedent. If any
Lender makes available to the Administrative Agent funds for any Loan to be made
by such Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest. (d) Obligations
of Lenders Several. The obligations of the Lenders hereunder to make Loans, to
fund participations in Letters of Credit and to make payments pursuant to
Section 11.05(b) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.05(b). (e) Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. 2.14 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided



--------------------------------------------------------------------------------



 
[creditagreementjul2017055.jpg]
49 4826-5029-7676\4 herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (x) the amount of
such paying Lender’s required repayment to (y) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon; and (ii) the provisions of this Section shall not be
construed to apply to any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement providing for such non pro
rata payment. Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation. 2.15 Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries. (a) The Company may designate any Domestic Subsidiary or, with the
written consent of the Administrative Agent and each Revolving Credit Lender
(which in each case shall not be unreasonably withheld), any Foreign Subsidiary,
as a Borrowing Subsidiary. Upon the receipt and execution by the Administrative
Agent of a Borrowing Subsidiary Agreement in the form of Exhibit H-1 (a
“Borrowing Subsidiary Agreement”) executed by such Subsidiary and the Company,
such Subsidiary shall be a Borrowing Subsidiary and a party to this Agreement.
(b) The obligation of each Revolving Credit Lender to make its first Loan to any
Borrowing Subsidiary or of the L/C Issuer to issue the first Letter of Credit
for the account of such Borrowing Subsidiary (whichever first occurs) is subject
to the satisfaction of the condition that the Administrative Agent shall have
received the following: (i) all documents as shall reasonably demonstrate the
existence of such Borrowing Subsidiary, the corporate power and authority of
such Borrowing Subsidiary to enter into, and the validity with respect to such
Borrowing Subsidiary of, this Agreement and the other Loan Documents to which it
is a party and any other matters relevant hereto (including an opinion of
counsel if required by Section 4.03), all in form and substance satisfactory to
the Administrative Agent; and



--------------------------------------------------------------------------------



 
[creditagreementjul2017056.jpg]
50 4826-5029-7676\4 (ii) any governmental and third party approvals necessary or
advisable in connection with the execution, delivery and performance of this
Agreement by such Borrowing Subsidiary. (c) Any Borrowing Subsidiary shall cease
to be a Borrowing Subsidiary hereunder if such Borrowing Subsidiary and the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination in the form of Exhibit H-2; provided that at
such time no Loans made to, or Letters of Credit issued for the account of, such
Borrowing Subsidiary are then outstanding and that at such time such Borrowing
Subsidiary has performed in full all other Obligations to be performed by it.
(d) Each Borrowing Subsidiary hereby irrevocably appoints and authorizes the
Company to take such action and deliver and receive notices hereunder as agent
on its behalf and to exercise such powers under this Agreement as delegated to
it by the terms hereof, together with all such powers as are reasonably
incidental thereto. In furtherance of and not in limitation of the foregoing,
for administrative convenience of the parties hereto, the Administrative Agent
and the Lenders shall send all notices and communications to be sent to any
Borrowing Subsidiary solely to the Company and may rely solely upon the Company
to receive all such notices and other communications for and on behalf of each
Borrowing Subsidiary. No Person other than the Company (and its authorized
officers and employees) may act as agent for any Borrowing Subsidiary hereunder
without the written consent of the Administrative Agent. (e) The Obligations of
any Borrowing Subsidiary shall be guaranteed by the Company pursuant to Article
X. 2.16 Incremental Loans and Commitments. (a) At any time prior to the
Revolving Maturity Date, the Company may by written notice to the Administrative
Agent elect to request the establishment of: (i) one or more incremental term
loan commitments (any such incremental term loan commitment, an “Incremental
Term Loan Commitment”) to make an incremental term loan to the Company (any such
incremental term loan, an “Incremental Term Loan”); or (ii) one or more
increases in the Commitments, an “Incremental Revolving Credit Commitment” and,
together with the Incremental Term Loan Commitments, the “Incremental Loan
Commitments”) to make incremental revolving credit loans (any such increase, an
“Incremental Revolving Credit Increase” and, together with the Incremental Term
Loan, the “Incremental Loans”); provided that (x) the total aggregate amount for
all such Incremental Loan Commitments pursuant to this Section 2.16(a) shall not
exceed $250,000,000 and (y) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $20,000,000 (or such lesser amount to which the
Administrative Agent may agree). Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the Company proposes that any Incremental
Loan Commitment shall be effective, which shall be a date not less than ten
Business Days after the date on which such



--------------------------------------------------------------------------------



 
[creditagreementjul2017057.jpg]
51 4826-5029-7676\4 notice is delivered to Administrative Agent. The Company may
invite any Lender, any Affiliate of any Lender and/or any Approved Fund, and/or
any other Person reasonably satisfactory to the Administrative Agent (and, in
the case of an Incremental Revolving Credit Commitment, the L/C Issuer), to
provide an Incremental Loan Commitment (any such Person, an “Incremental
Lender”). Any Lender or any Incremental Lender offered or approached to provide
all or a portion of any Incremental Loan Commitment may elect or decline, in its
sole discretion, to provide such Incremental Loan Commitment. Any Incremental
Loan Commitment shall become effective as of such Increased Amount Date;
provided that: (A) the Administrative Agent shall have received a certificate
dated the Increased Amount Date and signed by a Responsible Officer of the
Company certifying that the conditions specified in Sections 4.02(a) and (b) are
satisfied relative to such Credit Extension or Incremental Loan Commitment; (B)
the proceeds of any Incremental Loans shall be used in compliance with Section
6.11; (C) each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the applicable Borrower(s) and shall
share in the guarantees and security, if any, supporting the other extensions of
credit hereunder on a pari passu basis; (D) (1) in the case of each Incremental
Term Loan (the terms of which shall be set forth the relevant Lender Joinder
Agreement): (x) such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders
making such Incremental Term Loan and the Company, but will not in any event
have a maturity date earlier than the Revolving Maturity Date; and (y) except as
provided in (x) above, except for mechanical and non-material changes deemed
appropriate by the Administrative Agent to reflect the term rather than
revolving nature of the Incremental Term Loan, and except for pricing terms, all
terms and conditions applicable to any Incremental Term Loan shall be the same
as the terms and conditions applicable to the initial Term Loans; (2) in the
case of each Incremental Revolving Credit Increase (the terms of which shall be
set forth in the relevant Lender Joinder Agreement): (x) all terms (including
pricing) and conditions applicable to any Incremental Revolving Credit Increase
shall be the same as the terms and conditions applicable to the existing
Revolving Credit Loans; and



--------------------------------------------------------------------------------



 
[creditagreementjul2017058.jpg]
52 4826-5029-7676\4 (y) the outstanding Revolving Credit Loans and Pro Rata
Shares of L/C Obligations will be reallocated by the Administrative Agent on the
applicable Increased Amount Date among the Revolving Credit Lenders (including
the Incremental Lenders providing such Incremental Revolving Credit Increase) in
accordance with their revised Pro Rata Shares (and the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Company shall pay any and all costs required pursuant to
Section 3.05 in connection with such reallocation as if such reallocation were a
repayment); and (E) such Incremental Loan Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the Company,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, and
notwithstanding any provision of Section 11.01 to the contrary, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.16), which amendments may include, without
limitation, appropriate changes to the definitions of “Loans”, “Commitments” and
“Required Lenders”). 2.17 Defaulting Lenders (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law: (i)
Waivers and Amendments. Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and the last
sentence of Section 11.01. (ii) Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.09 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer
hereunder; third, to Cash Collateralize the Fronting Exposure of the L/C Issuer
with respect to such Defaulting Lender in accordance with Section 2.05; fourth,
as the Company may request (so long as no Default or Event of Default exists),
to the funding of any Loan or funded participation in respect of which such
Defaulting Lender has failed



--------------------------------------------------------------------------------



 
[creditagreementjul2017059.jpg]
53 4826-5029-7676\4 to fund its portion thereof as required by this Agreement,
as determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.05; sixth,
to the payment of any amounts owing to the Lenders or the L/C Issuer as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to a
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and funded participations in
Letters of Credit owed to, all Non- Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or funded participations in
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in L/C Obligations are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto. (iii) Certain Fees. (A) Each
Defaulting Lender which is a Revolving Credit Lender shall be entitled to
receive a Facility Fee for any period during which such Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Credit Loans funded by it, and (2) its Pro Rata Share of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.05. (B) Each Defaulting Lender which is a Revolving Credit
Lender shall be entitled to receive letter of credit commissions pursuant to
Section 2.10 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.05. (C)
With respect to any Facility Fee or letter of credit commission not required to
be paid to any Defaulting Lender which is a Revolving Credit Lender



--------------------------------------------------------------------------------



 
[creditagreementjul2017060.jpg]
54 4826-5029-7676\4 pursuant to clause (A) or (B) above, the Company shall (1)
pay to each Non- Defaulting Lender which is a Revolving Credit Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non- Defaulting Lender which is a Revolving Credit Lender
pursuant to clause (iv) below, (2) pay to each L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (3) not be
required to pay the remaining amount of any such fee. (iv) Reallocation of
Participations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s participation in L/C Obligations shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, upon notice to
the Company of such reallocation, unless the Company shall have otherwise
notified the Administrative Agent at such time, the Company shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate credit exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. (v) Cash Collateral. If the reallocation described in clause (iv)
above cannot, or can only partially, be effected, the Company shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.05. (b) Defaulting Lender Cure. If the
Company, the Administrative Agent and the L/C Issuer agree in writing that a
Revolving Credit Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Revolving
Credit Loans of the other Revolving Credit Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit to be
held pro rata by the Revolving Credit Lenders in accordance with the Revolving
Credit Commitments (without giving effect to Section 2.17(a)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.



--------------------------------------------------------------------------------



 
[creditagreementjul2017061.jpg]
55 4826-5029-7676\4 (c) New Letters of Credit. So long as any Revolving Credit
Lender is a Defaulting Lender, no L/C Issuer shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto. 2.18 Extension of Revolving
Maturity Date. (a) Requests for Extension. The Company may, by notice to the
Administrative Agent (who shall promptly notify the Revolving Credit Lenders)
not earlier than the date 60 days prior to any anniversary of the Effective Date
and not later than 30 days prior to any anniversary of the Effective Date (the
date of delivery of such notice to the Lenders, the “Notice Date”), request on
up to two (2) occasions during the term of this Agreement that each such Lender
extend its Lender’s Revolving Maturity Date for an additional one (1) year from
the Revolving Maturity Date then in effect (the “Existing Revolving Maturity
Date”). (b) Lender Elections to Extend. Each Revolving Credit Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given within 30 days of the Notice Date (“Extension Deadline”), advise the
Administrative Agent whether or not such Revolving Credit Lender agrees to such
extension (and each Revolving Credit Lender that determines not to so extend its
Revolving Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Extension Deadline)) and any Revolving Credit Lender
that does not so advise the Administrative Agent on or before the Extension
Deadline shall be deemed to be a Non-Extending Revolving Credit Lender. The
election of any Revolving Credit Lender to agree to such extension shall not
obligate any other Revolving Credit Lender to so agree. (c) Notification by
Administrative Agent. The Administrative Agent shall notify the Company of each
Revolving Credit Lender’s determination under this Section 2.18 no later than
the Extension Deadline (or, if such date is not a Business Day, on the next
preceding Business Day). (d) Additional Commitment Lenders. The Borrower shall
have the right on or before the Extension Deadline to replace each Non-Extending
Revolving Credit Lender with, and add as “Revolving Credit Lenders” under this
Agreement in place thereof, one or more replacement lenders (each, an
“Additional Commitment Lender”) with the approval of the Administrative Agent
and the L/C Issuer (which approvals shall not be unreasonably withheld), each of
which Additional Commitment Lenders shall have entered into an agreement in form
and substance satisfactory to the Company and the Administrative Agent pursuant
to which such Additional Commitment Lender shall, effective as of the Extension
Deadline, undertake a Revolving Credit Commitment (and, if any such Additional
Commitment Lender is already a Revolving Credit Lender, its Revolving Credit
Commitment shall be in addition to such Revolving Credit Lender’s Revolving
Credit Commitment hereunder on such date). (e) Minimum Extension Requirement. If
(and only if) the total of the Revolving Credit Commitments of the Revolving
Credit Lenders that have agreed so to extend their Revolving Maturity Date and
the additional Revolving Credit Commitments of the Additional Commitment Lenders
shall be more than 50% of the aggregate amount of the Revolving Credit
Commitments in effect immediately prior to the Extension Deadline, then,
effective as of the



--------------------------------------------------------------------------------



 
[creditagreementjul2017062.jpg]
56 4826-5029-7676\4 Extension Deadline, the Revolving Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one (1) year after the Existing Revolving Maturity Date (except
that, if such date is not a Business Day, such Revolving Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Revolving Credit Lender” for all
purposes of this Agreement. (f) Conditions to Effectiveness of Extensions.
Notwithstanding the foregoing, the extension of the Revolving Maturity Date
pursuant to this Section 2.18 shall not be effective with respect to any
Revolving Credit Lender unless: (i) no Default or Event of Default shall have
occurred and be continuing on the date of such extension and after giving effect
thereto; (ii) the representations and warranties contained in this Agreement are
true and correct in all material respects on and as of the date of such
extension and after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date); and (iii) on or before
the Revolving Maturity Date of each Non-Extending Revolving Credit Lender, (1)
the Borrowers shall have paid in full the principal of and interest on all of
the Revolving Credit Loans made by such Non-Extending Revolving Credit Lender to
the Borrowers hereunder and (2) the Borrowers shall have paid in full all other
amounts owing to such Revolving Credit Lender hereunder. ARTICLE III TAXES,
YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) L/C Issuer. For purposes of this
Section 3.01, the term “Lender” includes any L/C Issuer. (b) Payments Free of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Law. If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.



--------------------------------------------------------------------------------



 
[creditagreementjul2017063.jpg]
57 4826-5029-7676\4 (c) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (d) Indemnification by the
Loan Parties. The Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. (e)
Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Loan Party to a Governmental Authority, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall
deliver to such Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;



--------------------------------------------------------------------------------



 
[creditagreementjul2017064.jpg]
58 4826-5029-7676\4 (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable: (1) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed originals of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit G-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W- 8BEN-E; or (4) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W- 8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the applicable Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on



--------------------------------------------------------------------------------



 
[creditagreementjul2017065.jpg]
59 4826-5029-7676\4 which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (g) Treatment of Certain Refunds. If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to



--------------------------------------------------------------------------------



 
[creditagreementjul2017066.jpg]
60 4826-5029-7676\4 make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Indemnification of the Administrative Agent. Each Lender
and the L/C Issuer shall severally indemnify the Administrative Agent within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.07(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent. (i) Survival. Each party’s obligations under this Section
3.01 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. 3.02 Changed Circumstances. (a) Circumstances Affecting
LIBOR Rate Availability. In connection with any request for a LIBOR Rate Loan or
a Base Rate Loan as to which the interest rate is determined with reference to
LIBOR or a conversion to or continuation thereof, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or any Base
Rate Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Company. Thereafter, until the
Administrative Agent notifies the Company that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of a
Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan shall
be suspended, and (i) in the case of LIBOR Rate Loans, the applicable Borrower
shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with



--------------------------------------------------------------------------------



 
[creditagreementjul2017067.jpg]
61 4826-5029-7676\4 accrued interest thereon (subject to Section 5.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan; and (ii) Base Rate Loan shall be determined without
reference to LIBOR. (b) Laws Affecting LIBOR Rate Availability. If, after the
date hereof, the introduction of, or any change in, any applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Company and the other Lenders. Thereafter, until the
Administrative Agent notifies the Company that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans, and the
right of the Borrowers to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrowers may
select only Base Rate Loans, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan for the remainder of such Interest Period. 3.03
Increased Costs. (a) Increased Costs Generally. If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or advances, loans or other credit extended or participated in
by, any Lender (except any reserve requirement reflected in the LIBOR Rate) or
the L/C Issuer; (ii) subject any Recipient to any Taxes (other than (A)
Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or (iii) impose on any Lender or the L/C Issuer
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
L/C Issuer or such



--------------------------------------------------------------------------------



 
[creditagreementjul2017068.jpg]
62 4826-5029-7676\4 other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the L/C Issuer or such other Recipient hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender, the L/C Issuer or other Recipient, the Borrower shall promptly
pay to any such Lender, the L/C Issuer or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered. (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any lending
office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such L/C Issuer, the Company
shall promptly pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered as reasonably determined by such Lender or the L/C Issuer (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the L/C Issuer under agreements having provisions similar to this paragraph
(b) after consideration of such factors as such Lender or the L/C Issuer then
reasonably determines to be relevant). (c) Certificates for Reimbursement. A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof. (d)
Delay in Requests. Failure or delay on the part of any Lender or the L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the L/C Issuer’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or the L/C Issuer
pursuant to this Section for any increased costs incurred or reductions suffered
more than six (6) months prior to the date that such Lender or the L/C Issuer,
as the case may be, notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).



--------------------------------------------------------------------------------



 
[creditagreementjul2017069.jpg]
63 4826-5029-7676\4 (e) Mitigation. If any Lender requests compensation under
Section 3.03, or requires the Company to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.03, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. 3.04 Funding Losses. Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, each Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Loan other than a Base Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by such Borrower (for a reason other than default by such Lender in making a
Loan) to prepay, borrow, continue or convert any LIBOR Rate Loan on the date or
in the amount notified by such Borrower; or (c) any assignment of a LIBOR Rate
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Company pursuant to Section 11.15; including any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. Each Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
purposes of calculating amounts payable by the Borrowers to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR used in determining the LIBOR Rate for such Loan by
a matching deposit or other borrowing in the London interbank market for a
comparable amount, for a comparable period and in the same Applicable Currency,
whether or not such LIBOR Rate Loan was in fact so funded. 3.05 Matters
Applicable to all Requests for Compensation. (a) A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive in the absence of manifest error. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods. (b) Upon any Lender’s making a claim for compensation
under Section 3.01 or 3.03, the Company may replace such Lender in accordance
with Section 11.15.



--------------------------------------------------------------------------------



 
[creditagreementjul2017070.jpg]
64 4826-5029-7676\4 3.06 Survival. All of the obligations of the Borrowers under
this Article III shall survive termination of the Commitments and repayment of
all other Obligations. ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01
Conditions of Initial Credit Extension. The obligation of each Lender to make
its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent: (a) The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and its legal counsel: (i) executed counterparts of this
Agreement; (ii) a Note executed by each Borrower in favor of each Lender
requesting a Note; (iii) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; (iv) such documents and
certifications as the Administrative Agent may reasonably require to demonstrate
that each Loan Party is duly organized or formed, and that the Company is
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization; (v) a favorable opinion of Dorsey & Whitney, LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance satisfactory to the Administrative Agent; (vi) a
certificate signed by a Responsible Officer of the Company certifying (A) that
the conditions specified in Section 4.01(c) and Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) a calculation of the Leverage Ratio as of the last day of the fiscal quarter
of the Company most recently ended prior to the Effective Date; and (vii) such
other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.



--------------------------------------------------------------------------------



 
[creditagreementjul2017071.jpg]
65 4826-5029-7676\4 (b) The Administrative Agent shall have received
satisfactory evidence that all principal, interest, fees and other amounts owing
under the Existing Credit Agreement (other than contingent obligations in
respect of letters of credit issued thereunder which become Letters of Credit
under this Agreement and inchoate indemnity obligations) have been (or shall
substantially contemporaneously with the effectiveness hereof be) repaid in full
(it being understood that such amounts may be repaid out of the proceeds of
Loans hereunder). (c) Unless waived by the Administrative Agent, the Borrowers
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Effective Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent). (d) The Borrower shall have paid or
made arrangements to pay contemporaneously with closing to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
2.10(b) and any other accrued and unpaid fees or commissions due hereunder.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
the Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto. 4.02 Conditions to all Credit Extensions. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Borrowing Notice requesting only a conversion of Loans to the other Type or a
continuation of LIBOR Rate Loans) is subject to the following conditions
precedent: (a) The representations and warranties of the Company, each Borrowing
Subsidiary and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01. (b) No Default shall exist
or would result from such proposed Credit Extension. (c) The Administrative
Agent and, if applicable, the L/C Issuer shall have received a Request for
Credit Extension in accordance with the requirements hereof.



--------------------------------------------------------------------------------



 
[creditagreementjul2017072.jpg]
66 4826-5029-7676\4 Each Request for Credit Extension (other than a Borrowing
Notice requesting only a conversion of Loans to the other Type or a continuation
of LIBOR Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension. 4.03 Initial Credit Extension to Each Borrowing Subsidiary. The
obligation of each Lender to make an initial Loan to, and of the L/C Issuer to
issue any Letter of Credit for the account of, each Borrowing Subsidiary
following any designation of such Borrowing Subsidiary as a Borrower hereunder
pursuant to Section 2.15 is subject to the Administrative Agent’s receipt on or
before the date of such initial Credit Extension of each of the following, in
form and substance satisfactory to the Administrative Agent and dated such date,
and in sufficient copies for each Lender: (a) Certified copies of the
resolutions of the board of directors (or equivalent governing body) of such
Borrowing Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and each other Loan Document
to which such Borrowing Subsidiary is or will be a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and such other Loan Documents. (b) A certificate
of the Secretary or an Assistant Secretary of such Borrowing Subsidiary
certifying the names and true signatures of the officers of such Borrowing
Subsidiary authorized to sign this Agreement and each other Loan Document to
which such Borrowing Subsidiary is or will be a party and the other documents to
be delivered hereunder. (c) Such documents and certifications as the
Administrative Agent may reasonably require to demonstrate that such Borrowing
Subsidiary is duly organized or formed, and that such Borrowing Subsidiary is
validly existing, in good standing (or equivalent) and qualified to engage in
business in its jurisdiction of organization. (d) A certificate signed by a duly
authorized officer of the Company, dated as of the date of such initial Credit
Extension, certifying that such Borrowing Subsidiary shall have obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable Laws
necessary for such Borrowing Subsidiary to execute and deliver this Agreement
and each other Loan Document to which it is a party and to perform its
Obligations hereunder and thereunder. (e) The documentation referred to in
Section 2.15 with respect to such Borrowing Subsidiary. (f) A favorable opinion
of counsel to such Borrowing Subsidiary, dated the date of such initial Credit
Extension, in form and substance satisfactory to the Administrative Agent. (g)
Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.



--------------------------------------------------------------------------------



 
[creditagreementjul2017073.jpg]
67 4826-5029-7676\4 ARTICLE V REPRESENTATIONS AND WARRANTIES The Company and
each Borrowing Subsidiary represents and warrants to the Administrative Agent
and the Lenders that: 5.01 Existence, Qualification and Power; Compliance with
Laws. Each Loan Party (a) is duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under each Loan Document to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance with all Laws, except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. No Loan Party nor any Subsidiary thereof is an
EEA Financial Institution. 5.02 Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, in each case except as could
not reasonably be expected to have a Material Adverse Effect, or (c) violate any
Law. 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document. 5.04
Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms. 5.05 Financial Statements; No Material
Adverse Effect. (a) The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly



--------------------------------------------------------------------------------



 
[creditagreementjul2017074.jpg]
68 4826-5029-7676\4 noted therein and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness. (b) The unaudited consolidated financial statements of the Company
and its Subsidiaries dated April 30, 2017, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c) Since the date of the Audited Financial Statements through the Effective
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect. 5.06 Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Company after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect. 5.07
Environmental Compliance. (a) The operations and properties of the Company and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past non-compliance with such
Environmental Laws and Environmental Permits has been resolved without material
ongoing obligations or costs, and no circumstances exist that could be
reasonably likely to (i) form the basis of an Environmental Action against the
Company or any of its Subsidiaries or any of their properties that could
reasonably be expected to have a Material Adverse Effect or (ii) cause any such
property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law that could reasonably be expected to
have a Material Adverse Effect. (b) Except as could not reasonably be expected
to have a Material Adverse Effect, none of the properties currently owned or
operated by the Company or any of its Subsidiaries is listed or proposed for
listing on the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 or on the Comprehensive
Environmental Response, Compensation and Liability Information System maintained
by the U.S. Environmental Protection Agency or any analogous foreign, state or
local list or, to the best knowledge of the Company, is adjacent to any such
property. (c) All Hazardous Materials generated, used, treated, handled or
stored at or transported to or from any property currently or formerly owned or
operated by the Company or



--------------------------------------------------------------------------------



 
[creditagreementjul2017075.jpg]
69 4826-5029-7676\4 any of its Subsidiaries have been disposed of in a manner
not reasonably expected to have a Material Adverse Effect. 5.08 Taxes. The
Company and its Subsidiaries have filed all federal, state and other material
tax returns and reports required to be filed, and have paid all federal, state
and other material Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and those that could not reasonably be expected
to have a Material Adverse Effect. There is no proposed tax assessment against
the Company or any Subsidiary that would, if made, have a Material Adverse
Effect. 5.09 ERISA Compliance. (a) No ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan that is reasonably expected to result
in a Material Adverse Effect. (b) As of the last annual actuarial valuation
date, the funding target attainment percentage, as defined in Section 303 of
ERISA, of each Plan exceeds 90% except with respect to any Plan the unfunded
current liability of which does not exceed the Threshold Amount. (c) Neither the
Company nor any ERISA Affiliate has incurred or is reasonably expected to incur
any Withdrawal Liability that is reasonably expected to result in a Material
Adverse Effect. (d) Except as could not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any ERISA Affiliate has been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA, and no such Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated, within the meaning of Title IV of ERISA.
5.10 Subsidiaries. As of the Effective Date, the Company has no Subsidiaries
other than those specifically disclosed in Schedule 5.10. Schedule 5.10 sets
forth the jurisdiction of organization of each Subsidiary as of the Effective
Date. 5.11 Margin Regulations; Investment Company Act. (a) No Borrower is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets of the Company and its Subsidiaries on a consolidated
basis subject to the provisions of Section 7.01 or subject to any restriction
contained in any agreement or instrument between the Borrowers and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.



--------------------------------------------------------------------------------



 
[creditagreementjul2017076.jpg]
70 4826-5029-7676\4 (b) None of the Company, any Person Controlling the Company,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940. 5.12 Disclosure. No report, financial
statement, certificate or other information furnished in writing by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or, when taken as a whole,
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information (the
“Projections”), the Company and the Borrowing Subsidiaries represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being understood that the Projections are as to
future events and are not to be viewed as facts, the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s and the Borrowing Subsidiaries’ control, that no assurance can be
given that any particular Projections will be realized and the actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material.
5.13 Compliance with Laws. Each of the Company and each Subsidiary is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or in
which any violations of such requirements would not, in the aggregate for all
such violations, have a Material Adverse Effect. 5.14 OFAC; Anti-Terrorism; Etc.
Neither the Company nor any of its Subsidiaries or, to their knowledge, any of
their Related Parties (a) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.), (b) is in violation of (i) the Trading with the Enemy
Act, (ii) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation
or executive order relating thereto, (iii) any Sanctions or Anti-Money
Laundering Laws or (iv) the PATRIOT Act or (c) is a Sanctioned Person. No part
of the proceeds of any Credit Extension will be unlawfully used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, the Administrative Agent or the L/C Issuer) of any
Anti-Corruption Laws or Sanctions. The Company has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti- Money Laundering Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and employees and
to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions in all
material respects.



--------------------------------------------------------------------------------



 
[creditagreementjul2017077.jpg]
71 4826-5029-7676\4 ARTICLE VI AFFIRMATIVE COVENANTS So long as any Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder (other
than inchoate indemnity obligations) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Company and the Borrowing
Subsidiaries shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary to: 6.01 Financial
Statements. Deliver to the Administrative Agent and each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders: (a) as soon as available, but in any event within 90 days after the end
of each fiscal year, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers,
LLP or another independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and which report shall state that such financial
statements present fairly the financial position of the Company and its
Subsidiaries as of the date and for the period indicated in conformity with
GAAP; and (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes. As to any information contained in materials furnished
pursuant to Section 6.02(c), the Company shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of the Company to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein. 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:



--------------------------------------------------------------------------------



 
[creditagreementjul2017078.jpg]
72 4826-5029-7676\4 (a) concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Company; (b) promptly after
any request by the Administrative Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them; (c) promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the Company, and copies of
all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto; (d) promptly, and in
any event within ten (10 Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof that could reasonably be expected to have a
Material Adverse Effect; and (e) promptly, such additional information regarding
the business, financial or corporate affairs of the Company or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(c) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto, on the Company’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, upon the request
of the Administrative Agent or any Lender, the Company shall deliver paper
copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent or such Lender. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to



--------------------------------------------------------------------------------



 
[creditagreementjul2017079.jpg]
73 4826-5029-7676\4 maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. Each
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer Communications
by posting such Communications on IntraLinks the Platform and (b) certain of the
Lenders may be “public- side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to any Borrower or its securities)
(each, a “Public Lender”). Each Borrower hereby agrees that (w) all
Communications that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arrangers the L/C Issuer and the Lenders to treat such
Communications as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrowers or their respective securities for purposes of United States federal
and state securities laws; (y) all Communications marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Communications that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.” 6.03
Notices. Promptly notify the Administrative Agent and each Lender: (a) of the
occurrence of any Default; (b) of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Company or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority or (iii) the commencement of, or any material development
in, any litigation or proceeding affecting the Company or any Subsidiary,
including pursuant to any applicable Environmental Law, in each case that could
reasonably be expected to have a Material Adverse Effect; (c) of the occurrence
of any ERISA Event that could reasonably be expected to have a Material Adverse
Effect; and (d) of any material change in accounting policies or financial
reporting practices by the Company or any Loan Party. Each notice pursuant to
this Section shall be accompanied by a statement of a Responsible Officer of the
Company setting forth details of the occurrence referred to therein and stating
what action the Company has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.



--------------------------------------------------------------------------------



 
[creditagreementjul2017080.jpg]
74 4826-5029-7676\4 6.04 Payment of Obligations. Pay and discharge as the same
shall become due and payable (a) all Tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
provided that neither the Company nor any of its Subsidiaries shall be required
to pay or discharge (i) any such Tax, assessment, charge or claim that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, or (ii) any such Tax, assessment, charge or claim
that could not reasonably in the aggregate be expected to have a Material
Adverse Effect. 6.05 Preservation of Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided
that the Company and each of its Subsidiaries may consummate any merger,
consolidation or sale of assets permitted under Section 7.02, and provided,
further, that neither the Company nor any of its Subsidiaries shall be required
to preserve any right or franchise if the Board of Directors of the Company or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company or such Subsidiary, as
the case may be, and that the loss thereof could not, individually or in the
aggregate, have a Material Adverse Effect, and provided, further, that no
Subsidiary (other than a Borrowing Subsidiary) shall be required to preserve its
corporate existence if such failure to preserve its corporate existence could
not, individually or in the aggregate, have a Material Adverse Effect. 6.06
Maintenance of Properties. Maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, provided that this
Section shall not prevent the Company or any Borrowing Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 6.07 Maintenance of
Insurance. Maintain with financially sound and reputable insurance companies
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons; provided that the Company and its
Subsidiaries may instead self-insure to the same general extent as other
manufacturing companies of similar size as the Company or such Subsidiary and to
the extent consistent with prudent business practice. 6.08 Compliance with Laws.
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted or in which failure to comply could not
reasonably be expected to have a Material Adverse Effect. 6.09 Books and
Records. Maintain proper books of record and account in conformity with GAAP
consistently applied.



--------------------------------------------------------------------------------



 
[creditagreementjul2017081.jpg]
75 4826-5029-7676\4 6.10 Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the Lenders’ expense and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice. 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions
to refinance certain existing Indebtedness of the Company and for working
capital, capital expenditures and general corporate purposes not in
contravention of any Law or of any Loan Document. Without limiting the
foregoing, the Company shall not use or permit the use of the proceeds of any
Credit Extension in a manner inconsistent with its representation and warranty
set forth in the second sentence of Section 5.14. 6.12 Compliance with
Environmental Laws. (a) Comply, and cause each of its Subsidiaries to comply,
with all applicable Environmental Laws and Environmental Permits, (b) obtain and
renew and cause each of its Subsidiaries to obtain and renew all Environmental
Permits necessary for its operations and properties and (c) conduct, and cause
each of its Subsidiaries to conduct, any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties,
required by Environmental Laws, other than, in the case of (a) through (c), such
failures the consequences of which in the aggregate would not have a Material
Adverse Effect; provided that neither the Company nor any of its Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances. ARTICLE VII NEGATIVE COVENANTS So long as
any Lender shall have any Commitment hereunder, any Loan or other Obligation
(other than inchoate indemnity obligations) hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Company and
each Borrowing Subsidiary shall not, nor shall they permit any Subsidiary to,
directly or indirectly: 7.01 Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following: (a) Permitted Liens; (b) the Liens
existing on the Effective Date and described on Schedule 7.01; (c) Liens on
property of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of



--------------------------------------------------------------------------------



 
[creditagreementjul2017082.jpg]
76 4826-5029-7676\4 the Company or at the time of acquisition of such property
by the Company or a Borrowing Subsidiary, whether or not the Indebtedness
secured by such Lien is assumed by the Company or a Borrowing Subsidiary;
provided that such Liens were not created in contemplation of such merger,
consolidation or acquisition and do not extend to any assets other than those of
the Person so merged into or consolidated with the Company or such Subsidiary or
acquired by the Company or such Subsidiary (other than property that is an
improvement to or is acquired for specific use in connection with the subject
property); (d) Liens on receivables of the Company or any Subsidiary (and in
property securing or otherwise supporting such receivables) in favor of the
Company; (e) Liens on receivables of any kind (and in property securing or
otherwise supporting such receivables) in connection with the agreements for
limited recourse or non- recourse sales by the Company or any of its
Subsidiaries for cash of such receivables or interests therein, provided that
(A) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Company, (B) such agreement does
not create any interest in any asset other than receivables (and property
securing or otherwise supporting such receivables) and proceeds of the foregoing
and (C) on any date of determination, the aggregate face value of such
receivables shall not exceed at any time outstanding $200,000,000; (f) Liens
created under any agreement relating to the sale, transfer, or other disposition
of assets permitted hereunder, if such Liens relate solely to the assets to be
sold, transferred, or otherwise disposed of; (g) Liens solely on any cash
earnest money deposits made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement permitted hereunder; (h) Liens
arising with respect to repurchase obligations arising in the ordinary course of
the cash management activities of the Company or its Subsidiaries; (i) judgment
liens and judicial attachment liens not constituting an Event of Default under
Section 8.01(h); (j) any interest or title of a lessor or licensor under any
operating lease or license; (k) Liens on cash securing Letters of Credit as
required under this Agreement; (l) licenses, leases, or subleases granted to
other Persons in the ordinary course of business and not interfering in any
material respect with the business of the Borrower or any Guarantor; (m) Liens
securing obligations incurred to pay annual premiums for property, casualty or
liability insurance policies maintained by the Company or any Subsidiary,
provided that such Liens attach only to insurance policies and proceeds thereof,
and pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty, or liability insurance to the Company or any Subsidiary);



--------------------------------------------------------------------------------



 
[creditagreementjul2017083.jpg]
77 4826-5029-7676\4 (n) the replacement, extension or renewal of any Lien
permitted by this Section upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the
principal amount of Indebtedness (except for any increase attributable to any
premium or fee payable in connection with such replacement, extension, or
renewal)) of the Indebtedness secured thereby; and (o) additional Liens securing
Indebtedness, which Liens are not otherwise permitted by paragraphs (a) through
(n) above, provided that, at the time of creation, assumption or incurrence
thereof and immediately after giving effect thereto and to the application of
the proceeds therefrom, secured Priority Debt outstanding does not exceed
$100,000,000 in aggregate principal amount. 7.02 Fundamental Changes. Merge or
consolidate with or into any Person or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole (whether now owned or hereafter acquired) to any Person, except that any
Subsidiary of the Company may merge or consolidate with or into or make any such
conveyance, transfer, lease or other disposition to any other Subsidiary of the
Company, and except that any Subsidiary of the Company may merge into or make
any such conveyance, transfer, lease or other disposition to the Company, and
the Company or any Subsidiary of the Company may merge with any other Person so
long as (a) in the case of any merger involving the Company, the Company is the
surviving corporation, and (b) otherwise, the surviving corporation is a
Subsidiary of the Company, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom. 7.03 Investments. Make any Investment, except: (a) Investments
in cash equivalents and other cash management related-investments consistent
with the investment policy from time to time adopted by the Company’s board of
directors; (b) Investments by the Company in any Wholly-Owned Subsidiary or by
any Subsidiary in the Company or a Wholly-Owned Subsidiary; (c) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; (d) Guarantees arising in the
ordinary course of business and Guarantees of Indebtedness permitted under
Section 7.09; (e) Investments made to consummate Permitted Acquisitions; (f)
investments in mutual funds related to non-qualified, deferred compensation
plans, not to exceed the plan obligations;



--------------------------------------------------------------------------------



 
[creditagreementjul2017084.jpg]
78 4826-5029-7676\4 (g) investments held in connection with the settlement,
satisfaction, or enforcement of obligations or claims due or owing to the
Company or any Subsidiary or as security for any such obligations or claim; (h)
investments in the form of advances to employees in the ordinary course of
business for moving, relocation and travel expenses and other loans to employees
for any lawful purpose; (i) investments at no time aggregating more than
$5,000,000 in the form of promissory notes, securities, and other non-cash
consideration received in connection with any sales, transfers, or other
dispositions permitted by Section 7.02; (j) Investments in existence on the
Effective Date and listed on Schedule 7.03; and (k) any other Investment that,
when made, does not cause the aggregate amount of Investments permitted solely
by this clause (j) to exceed 15% of Consolidated Net Worth. 7.04 Accounting
Changes. Make or permit any material change in accounting policies or reporting
practices, except as permitted by GAAP or, with respect to Foreign Subsidiaries,
the applicable GAAP equivalent. 7.05 Financial Covenants. (a) Consolidated
Interest Coverage Ratio. Permit the Consolidated Interest Coverage Ratio as of
the last date of any fiscal quarter of the Company to be less than 3.5 to 1.0.
(b) Leverage Ratio. Permit the Leverage Ratio at any time of the Company to be
greater than 3.50 to 1.00; provided that if a Material Acquisition is
consummated within such fiscal quarter (any such fiscal quarter designated as
such by the Company in writing to the Administrative Agent being the “Trigger
Quarter”), then the Leverage Ratio may be greater than 3.50 to 1.00, but shall
not exceed 4.00 to 1.00, for the period of four fiscal quarters ending on the
last day of such Trigger Quarter and the periods of four fiscal quarters ending
on the last day of each of the next succeeding three fiscal quarters (each such
four-quarter period, a “Leverage Holiday”); provided further that, the Leverage
Ratio shall return to less than or equal to 3.50 to 1.00 no later than the end
of the fourth fiscal quarter next following the Trigger Quarter. There shall be
no more than one (1) Leverage Holiday during the term of this Agreement. 7.06
Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business reasonably related or
incidental thereto. 7.07 Transactions with Affiliates. Enter into any material
transaction of any kind with any Affiliate of the Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Company and any of its Wholly-Owned Subsidiaries or between and among any
Wholly-Owned Subsidiaries, (b) any transaction with an



--------------------------------------------------------------------------------



 
[creditagreementjul2017085.jpg]
79 4826-5029-7676\4 Affiliate or Subsidiary not prohibited by Section 7.03, (c)
employment, indemnification, and compensation arrangements (including
arrangements made with respect to benefits, bonuses and equity-based awards)
entered into in the ordinary course of business with members of the board of
directors, officers, employees or consultants of the Company or a Subsidiary,
and (d) payments by the Company and the Subsidiaries pursuant to tax sharing
agreements among the Company and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party. 7.08 Use of
Proceeds. Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) other than
repurchases of stock of the Company provided such repurchases are in compliance
with Regulation U of the FRB or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose. 7.09 Priority Debt. Permit the aggregate outstanding
principal amount of Priority Debt at any time to be greater than 20% of
Consolidated Net Worth, determined as of the most recent date for which Company
financial statements have been delivered pursuant to Section 6.01. ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default. Any of the following
shall constitute an Event of Default: (a) Non-Payment. Any Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of any Loan or any L/C Obligation, or (ii) within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation or any
fee due hereunder or (iii) within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or (b) Specific
Covenants. The Company or any Borrowing Subsidiary fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
6.05, 6.11 or Article VII; or (c) Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in clause (a)
or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or (d) Representations and
Warranties. Any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the Company or any other Loan Party
herein, in any other Loan Document or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or



--------------------------------------------------------------------------------



 
[creditagreementjul2017086.jpg]
80 4826-5029-7676\4 (e) Cross-Default. (i) The Company or any Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), after the passage of any grace
period or cure period applicable thereto, in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
(B) fails to observe or perform, after the passage of any grace period or cure
period applicable thereto, any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event and the passage of
any grace period or cure period applicable thereto occurs, the effect of which
default or other event under clause (A) or (B) of this Section 8.01(e)(i) is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) or similar event resulting from (A) any event of default
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; provided that this clause (e) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness, and provided further, that an Event of Default under this clause
(e) caused by the occurrence of a breach or default with respect to Indebtedness
in the aggregate in excess of the Threshold Amount shall be cured for purposes
of this Agreement upon the Person asserting such breach or default waiving such
breach or default or upon the Company or a Subsidiary curing such breach or
default if, at the time of such waiver or such cure the Administrative Agent has
not exercised any rights or remedies with respect to an Event of Default under
this clause (e); or (f) Insolvency Proceedings, Etc. Any Loan Party or any of
its Subsidiaries institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 days, or an order for relief is entered in any
such proceeding; or (g) Inability to Pay Debts; Attachment. (i) The Company or
any Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or



--------------------------------------------------------------------------------



 
[creditagreementjul2017087.jpg]
81 4826-5029-7676\4 (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
45 days after its issue or levy; or (h) Judgments. There is entered against the
Company or any Subsidiary (i) a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage) or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is a period
of 45 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or (i) ERISA. (i) An
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or (j) Invalidity of Loan
Documents. Any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or (k) Change of Control. There occurs
any Change of Control. 8.02 Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions: (a) declare by written notice to the Company the commitment
of each Revolving Credit Lender to make Revolving Credit Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated; (b) declare by
written notice to the Company the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrowers; (c) require that the
Borrowers Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and



--------------------------------------------------------------------------------



 
[creditagreementjul2017088.jpg]
82 4826-5029-7676\4 (d) exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable Law; provided that upon the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 8.03 Application of Funds. After the
exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including Attorney Costs and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them; Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them; Fifth, to the Administrative Agent for the account of the
L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit; and Last, the balance, if
any, after all of the Obligations have been indefeasibly paid in full, to the
Company or as otherwise required by Law. Subject to Section 2.05(c), amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
pursuant to clause Fifth above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.



--------------------------------------------------------------------------------



 
[creditagreementjul2017089.jpg]
83 4826-5029-7676\4 ARTICLE IX AGENT 9.01 Appointment and Authority. Each of the
Lenders and the L/C Issuer hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuer, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. 9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. 9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and (c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information



--------------------------------------------------------------------------------



 
[creditagreementjul2017090.jpg]
84 4826-5029-7676\4 relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. 9.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the



--------------------------------------------------------------------------------



 
[creditagreementjul2017091.jpg]
85 4826-5029-7676\4 syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. 9.06 Resignation of Administrative
Agent. (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Company (absent a continuing Default), not to be unreasonably
withheld to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable Law, by notice in writing to the Company and such Person, remove such
Person as Administrative Agent and, with the consent of the Company (absent a
continuing Default), not to be unreasonably withheld appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date. (c) With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other



--------------------------------------------------------------------------------



 
[creditagreementjul2017092.jpg]
86 4826-5029-7676\4 Loan Documents, the provisions of this Article and Sections
11.04 and 11.05 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent. (d) Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. 9.07
Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 9.08
Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.05(i) and (j), 2.10 and
11.04) allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same;



--------------------------------------------------------------------------------



 
[creditagreementjul2017093.jpg]
87 4826-5029-7676\4 and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.10 and 11.04. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding. 9.09 Cash Collateral and Guaranty
Matters. The Lenders irrevocably authorize the Administrative Agent to (and the
Administrative Agent agrees that, so long as it has no knowledge that a Default
exists or would result therefrom, it will upon the request of the Company),
release any Cash Collateral granted to it or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Revolving Credit
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit or (ii) subject to Section 11.01, if approved, authorized or ratified in
writing by the Required Lenders. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Cash Collateral pursuant to this Section 9.09. 9.10
Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “joint lead arranger,” or “joint book manager” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder. ARTICLE X
GUARANTEE 10.01 Unconditional Guarantee. For valuable consideration, receipt
whereof is hereby acknowledged, and to induce each Lender to make Credit
Extensions to and on account of the Borrowing Subsidiaries, to induce the L/C
Issuer to issue Letters of Credit hereunder and to induce the Administrative
Agent to act hereunder, the Company hereby unconditionally and irrevocably
guarantees to each Lender, the L/C Issuer and the Administrative Agent the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of any Borrowing Subsidiary, whether for
principal, interest, fees, expenses or otherwise, whether direct or indirect,
absolute or contingent or now existing or hereafter arising (such Obligations
being the “Guaranteed Obligations”). Without limiting the generality of the
foregoing, the



--------------------------------------------------------------------------------



 
[creditagreementjul2017094.jpg]
88 4826-5029-7676\4 Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any Borrowing
Subsidiary to the Administrative Agent, the L/C Issuer or any other Lender under
this Agreement but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Borrowing Subsidiary. This is a guarantee of payment and not of collection
merely. 10.02 Guarantee Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
the Administrative Agent with respect thereto. The Obligations of the Company
under this Article X are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against the Company to
enforce this Article X, irrespective of whether any action is brought against
any Borrowing Subsidiary or whether any Borrowing Subsidiary is joined in any
such action or actions. The liability of the Company under this guarantee shall
be irrevocable, absolute and unconditional irrespective of, and the Company
hereby irrevocably waives any defense it may now or hereafter have in any way
relating to, any or all of the following: (a) any lack of validity or
enforceability of this Agreement or any other agreement or instrument relating
thereto; (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from this Agreement; (c) any taking,
exchange, release or non-perfection of any collateral or any taking, release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Guaranteed Obligations; (d) any change, restructuring or
termination of the corporate structure or existence of any Borrowing Subsidiary;
or (e) any other circumstance (including any statute of limitations to the
fullest extent permitted by applicable Law) which might otherwise constitute a
defense available to, or a discharge of, the Company, any Borrowing Subsidiary
or a guarantor, other than the defense of payment in full of the Guaranteed
Obligations. This guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Obligations
is rescinded or must otherwise be returned by any Lender, the L/C Issuer or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of any
Borrowing Subsidiary or otherwise, all as though such payment had not been made.
10.03 Waivers. The Company hereby expressly waives promptness, diligence, notice
of acceptance, presentment, demand for payment, protest, any requirement that
any right or power be exhausted or any action be taken against any Borrowing
Subsidiary or against any other guarantor of all or any portion of the Total
Outstandings, and all other notices and demands whatsoever.



--------------------------------------------------------------------------------



 
[creditagreementjul2017095.jpg]
89 4826-5029-7676\4 (a) The Company hereby waives any right to revoke this
guaranty, and acknowledges that this guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future and
regardless of whether the Total Outstandings are reduced to zero at any time or
from time to time. (b) The Company acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated herein
and that the waivers set forth in this Article X are knowingly made in
contemplation of such benefits. 10.04 Subrogation. The Company will not exercise
any rights that it may now or hereafter acquire against any Borrowing Subsidiary
or any other insider guarantor that arise from the existence, payment,
performance or enforcement of the Guaranteed Obligations under this Agreement,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent, the L/C Issuer or any other Lender against a Borrowing
Subsidiary or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from a Borrowing Subsidiary or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this guaranty shall have been paid in full in cash
and the Commitments shall have terminated. If any amount shall be paid to the
Company in violation of the preceding sentence at any time prior to the later of
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this guaranty and the termination of the Commitments, such amount
shall be held in trust for the benefit of the Administrative Agent, the L/C
Issuer and the other Lenders and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this guaranty thereafter arising. The
Company acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and that the waiver set
forth in this section is knowingly made in contemplation on such benefits. 10.05
Survival. This guaranty is a continuing guarantee and shall (a) remain in full
force and effect until payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this guaranty and the termination of the
Commitments, (b) be binding upon the Company, its successors and assigns, (c)
inure to the benefit of and be enforceable by each Lender (including each
assignee Lender pursuant to Section 11.07), the L/C Issuer and the
Administrative Agent and their respective successors, transferees and assigns
and (d) shall be reinstated if at any time any payment to a Lender, the L/C
Issuer or the Administrative Agent hereunder is required to be restored by such
Lender, the L/C Issuer or the Administrative Agent. Without limiting the
generality of the foregoing clause (c), each Lender may assign or otherwise
transfer its interest in any Loan to any other Person, and such other Person
shall thereupon become vested with all the rights in respect thereof granted to
such Lender herein or otherwise.



--------------------------------------------------------------------------------



 
[creditagreementjul2017096.jpg]
90 4826-5029-7676\4 ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. No amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall: (a) waive any condition set
forth in Section 4.01(a) without the written consent of each Lender; (b) extend
or increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written consent of such Lender; (c)
postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; (d) reduce the principal of, or the
rate of interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iv) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest or Letter of
Credit fees at the Default Rate; (e) change Section 2.14 or Section 8.03 or any
provision of this Agreement providing for the pro rata nature of disbursements
by the Lenders in a manner that would alter the pro rata sharing of payments or
disbursements required thereby without the written consent of each Lender; (f)
amend Section 1.09, amend the definition of “Offshore Currency” or amend the
first sentence of Section 2.15 without, in each case, the written consent of
each Lender; (g) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; (h) except as permitted under Section 9.09,
release the Company from its obligations under Article X without the written
consent of each Lender; or (i) extend the expiry date of any Letter of Credit
beyond the date which is one year after the Revolving Maturity Date without the
written consent of each Lender;



--------------------------------------------------------------------------------



 
[creditagreementjul2017097.jpg]
91 4826-5029-7676\4 and, provided, further, that (i) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it, (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (iii) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (iv) the Administrative Agent and the Company shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Company shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. Notwithstanding anything in this Agreement
to the contrary, each Lender hereby irrevocably authorizes the Administrative
Agent on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 11.01) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 2.16 (including, without
limitation, as applicable, (i) to permit the Incremental Lenders to share
ratably in the benefits of this Agreement and the other Loan Documents and (ii)
to include the Incremental Loan Commitments, or outstanding Incremental Loans,
in any determination of (1) Required Lenders, as applicable or (2) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitments or any increase in any Lender’s Pro Rata Share, in each case,
without the written consent of such affected Lender. For the avoidance of doubt,
no amendment or amendment and restatement of this Credit Agreement which is in
all other respects approved by the Lenders in accordance with this Section 11.01
shall require the consent of any Lender (i) which, immediately after giving
effect to such amendment or amendment and restatement, shall have no Commitment
and (ii) which, substantially contemporaneously with the effectiveness of such
amendment or amendment and restatement, is paid in full all amounts owing to it
hereunder. 11.02 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:



--------------------------------------------------------------------------------



 
[creditagreementjul2017098.jpg]
92 4826-5029-7676\4 (i) if to the Borrowers, the Administrative Agent or the L/C
Issuer , to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and (ii) if to any other
Lender, to the address, telecopier number, electronic mail address or telephone
number specified in its Administrative Questionnaire. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the L/C
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.



--------------------------------------------------------------------------------



 
[creditagreementjul2017099.jpg]
93 4826-5029-7676\4 (c) Platform. (i) Each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
available to the L/C Issuer and the other Lenders by posting the Communications
on Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”). (ii) The Platform is provided “as is” and
“as available.” The Agent Parties (as defined below) do not warrant the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. (d) Change of
Address, Etc. Each of the Borrowers, the Administrative Agent and the L/C Issuer
may change its address, telecopier or telephone number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Company, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to any Borrower or its securities for purposes of United States
federal or state securities laws. (e) Reliance by Administrative Agent, L/C
Issuer and Lenders. The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices (Notices of Conversion/Continuation)) purportedly given by or on behalf
of any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Subject to the limitations set
forth in the proviso in Section 11.05(a), the Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person



--------------------------------------------------------------------------------



 
[creditagreementjul2017100.jpg]
94 4826-5029-7676\4 on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording. 11.03 No Waiver;
Cumulative Remedies. No failure by any Lender or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law. 11.04 Attorney Costs, Expenses and Taxes. The
Borrowers jointly and severally agree (a) to pay or reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 11.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Commitments and repayment
of all other Obligations. 11.05 Indemnification by the Borrowers. (a) Whether or
not the transactions contemplated hereby are consummated, the Borrowers shall
jointly and severally indemnify and hold harmless the Administrative Agent, the
Arrangers, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or



--------------------------------------------------------------------------------



 
[creditagreementjul2017101.jpg]
95 4826-5029-7676\4 from any property currently or formerly owned or operated by
the Company, any Subsidiary or any other Loan Party, or any Environmental
Liability related in any way to the Company, any Subsidiary or any other Loan
Party or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) such Indemnitee’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision), (y) a material breach of the obligations under a Loan
Document of such Indemnitee (as determined by a court of competent jurisdiction
in a final and non- appealable decision) or (z) any proceeding brought by an
Indemnitee against another Indemnitee (other than against an Arranger in its
capacity as such or the Administrative Agent in its capacity as such) that does
not involve or arise from an act or omission by the Company or its Affiliates.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect, punitive or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Effective Date). (b) Reimbursement by Lenders. To the extent that the Borrowers
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d). (c) All amounts
due under this Section 11.05 shall be payable within ten Business Days after
demand therefor. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. 11.06 Payments Set Aside. To the extent that any
payment by or on behalf of any Borrower is made to the Administrative Agent, the
L/C Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared



--------------------------------------------------------------------------------



 
[creditagreementjul2017102.jpg]
96 4826-5029-7676\4 to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent or the L/C Issuer, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement. 11.07 Successors and Assigns. (a) Successors
and Assigns Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in paragraph (b)(i)(A) of this Section, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the



--------------------------------------------------------------------------------



 
[creditagreementjul2017103.jpg]
97 4826-5029-7676\4 principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed). (ii) Proportionate Amounts. Each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loan or the Commitment assigned; (iii) Required Consents. No consent
shall be required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition: (A) the consent of the Company (such
consent not to be unreasonably withheld or delayed) shall be required unless (x)
an Event of Default has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) the Revolving Credit Facility if such assignment is to a Person
that is not a Lender with a Revolving Credit Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) the Term Loan
Facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and (C) the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility. (iv) Assignment and Assumption. The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more Approved Funds by a
Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. (v) No Assignment to Certain Persons. No such
assignment shall be made to (A) the Company or any of the Company’s Subsidiaries
or Affiliates or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B). (vi) No Assignment to Natural
Persons. No such assignment shall be made to a natural person.



--------------------------------------------------------------------------------



 
[creditagreementjul2017104.jpg]
98 4826-5029-7676\4 (vii) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Company
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, 3.04, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section. (c) Register. The Administrative Agent, acting
solely for this purpose as a non- fiduciary agent of the Borrowers, shall
maintain at the Administrative Agent’s office or, in the case of Wells Fargo,
any of its offices in Charlotte, North Carolina, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender



--------------------------------------------------------------------------------



 
[creditagreementjul2017105.jpg]
99 4826-5029-7676\4 hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice. (d) Participations. Any Lender
may at any time, without the consent of, or notice to, any Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Administrative Agent, L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.05 with respect to any payments made by such Lender to its
Participant(s). Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver or modification described in
Section 11.01 that directly affects such Participant and could not be effected
by a vote of the Required Lenders. Each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.03 and 3.04 (subject to
the requirements and limitations therein, including the requirements of Section
3.01(f) (it being understood that the documentation required under Section
3.01(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 11.15 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 and 3.03, with respect to such
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 11.15 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. (e) Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other



--------------------------------------------------------------------------------



 
[creditagreementjul2017106.jpg]
100 4826-5029-7676\4 obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (f) Certain Pledges. Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto. 11.08 Treatment of Certain
Information; Confidentiality. Each of the Administrative Agent, the Lenders and
the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) if necessary in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by any Loan Party, provided that, in the case of
information received from any Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.



--------------------------------------------------------------------------------



 
[creditagreementjul2017107.jpg]
101 4826-5029-7676\4 11.09 Set-off. In addition to any right or remedy of the
Lenders provided by law, if an Event of Default exists, each Lender is
authorized at any time and from time to time, without prior notice to any
Borrower or any other Loan Party, any such notice being waived by each Borrower
(on its own behalf and on behalf of each Loan Party) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Company and the Administrative Agent after
any such set-off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such set-off and
application. 11.10 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. 11.11
Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy (or other electronic transmission)
shall be effective as delivery of a manually executed counterpart of this
Agreement. 11.12 Integration. This Agreement, together with the other Loan
Documents, constitutes the complete and integrated agreement of the parties on
the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.



--------------------------------------------------------------------------------



 
[creditagreementjul2017108.jpg]
102 4826-5029-7676\4 11.13 Survival of Representations and Warranties. All
representations and warranties made hereunder and in each other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.14 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. 11.15 Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.03, (b) any Lender’s obligation to make, fund or
maintain LIBOR Rate Loans is suspended under Section 3.02, (c) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (d) any Lender
fails to consent to any amendment, waiver or other modification to this
Agreement or any other Loan Document requested pursuant to Section 11.01 (so
long as such amendment, waiver or other modification has been consented to by
the Required Lenders), (e) any Lender is a Defaulting Lender or (f) any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its rights to payments pursuant to Section 3.01,
3.02 and 3.03) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that: (a) the
Company shall have paid (or caused a Borrowing Subsidiary to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b); (b) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or
applicable Borrowing Subsidiary (in the case of all other amounts);



--------------------------------------------------------------------------------



 
[creditagreementjul2017109.jpg]
103 4826-5029-7676\4 (c) in the case of any such assignment resulting from a
claim for compensation under Section 3.03 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. 11.16 Automatic Debits of Fees. With respect to
any interest, facility fee, letter of credit fee or other fee due and payable to
the Administrative Agent, the L/C Issuer, or any Arranger under the Loan
Documents, each Borrower hereby irrevocably authorizes Wells Fargo to debit any
deposit account of such Borrower with Wells Fargo in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such fee
or other cost or expense. If there are insufficient funds in such deposit
accounts to cover the amount of the interest or fees then due, such debits will
be reversed (in whole or in part, in Wells Fargo’s sole discretion) and such
amount not debited shall be deemed to be unpaid. Wells Fargo agrees to use
commercially reasonable efforts to notify the Company prior to any such debit.
No such debit under this Section shall be deemed a set-off. 11.17 Governing Law.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. (b) ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE
COMPANY, EACH BORROWING SUBSIDIARY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE COMPANY, EACH BORROWING
SUBSIDIARY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE COMPANY, EACH BORROWING
SUBSIDIARY, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER



--------------------------------------------------------------------------------



 
[creditagreementjul2017110.jpg]
104 4826-5029-7676\4 PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE. (c) Waiver of Right to Trial by Jury. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



--------------------------------------------------------------------------------



 
[creditagreementjul2017111.jpg]
105 4826-5029-7676\4 11.18 No Advisory or Fiduciary Responsibility. In
connection with all aspects of the transactions contemplated by this Agreement
(including in connection with any amendment, waiver or other modification
hereof), the Borrowers acknowledge and agree that (a) the arranging and other
services provided by the Arrangers and the Administrative Agent are arm’s-
length commercial transactions between the Borrowers, on the one hand, and the
Arrangers and the Administrative Agent, on the other hand; (b) the Borrowers
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate; (c) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (d) the Arrangers and the Administrative Agent
are and have been acting solely as principals and, except as expressly agreed in
writing by the relevant parties, have not been, are not, and will not be acting
as advisors, agents or fiduciaries for the Company or any of its Affiliates; (e)
neither the Arrangers nor the Administrative Agent has any obligation to any
Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein; and (f) the Arrangers, the
Administrative Agent and their Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Arrangers nor the Administrative Agent has any
obligation to disclose any of such interests to any Borrower. To the fullest
extent permitted by law, the Borrowers waive and release any claim that they may
have against the Arrangers or the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with this
Agreement or any aspect of the transactions contemplated hereby. 11.19 USA
PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the PATRIOT Act.
11.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Loan
Party in respect of any such sum due from it to the Administrative Agent
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent in the Agreement Currency, the
Company and each Borrowing Subsidiary agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the



--------------------------------------------------------------------------------



 
[creditagreementjul2017112.jpg]
106 4826-5029-7676\4 Administrative Agent in such currency, the Administrative
Agent agrees to return the amount of any excess to the Company or the applicable
Borrowing Subsidiary (or to any other Person who may be entitled thereto under
applicable Law). 11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. 11.22 Waiver of Prepayment
Notice under Existing Credit Agreement. The Lenders that are parties to the
Existing Credit Agreement (which constitute the “Required Lenders” thereunder)
hereby waive any notice of prepayment of “Loans” or termination of “Commitments”
under the Existing Credit Agreement otherwise required by Section 2.06(a) or
2.07 thereof. Such Lenders and the Borrower agree that such Commitments shall
automatically terminate concurrently with the effectiveness hereof pursuant to
Section 4.01 hereof. 11.23 Release of Donaldson Capital as a Guarantor under
Existing Credit Agreement. The “Lenders” (as defined in the Existing Credit
Agreement) (and, by its acknowledgment hereof, Donaldson Capital, Inc.), hereby
agree that upon the effectiveness hereof Donaldson Capital, Inc. shall cease to
be a “Guarantor” under (and as defined in) the Guaranty (as such term is defined
in the Existing Credit Agreement), and Donaldson Capital, Inc. shall have no
further rights or obligations under the Existing Credit Agreement, the Guaranty,
or the other Loan Documents (as defined in the Existing Credit Agreement).
[Signature pages to follow]



--------------------------------------------------------------------------------



 
[creditagreementjul2017113.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 IN WITNESS WHEREOF, the
parties hereto have caused this Agreement to be duly executed as of the date
first above written. DONALDSON COMPANY, INC. By: /s/ Scott J. Robinson Name:
Scott J. Robinson Title: Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[creditagreementjul2017114.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 Acknowledged and agreed with
respect to Section 11.23 above as of the date hereof DONALDSON CAPITAL, INC. By:
/s/ Scott J. Robinson Name: Scott J. Robinson Title: Chief Executive Officer



--------------------------------------------------------------------------------



 
[creditagreementjul2017115.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, L/C Issuer and a Lender By: /s/ Mark H.
Halldorson Name: Mark H. Halldorson Title: Director



--------------------------------------------------------------------------------



 
[creditagreementjul2017116.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent and as a Lender By: /s/ Edward B. Hanson Name:
Edward B. Hanson Title: Senior Vice President



--------------------------------------------------------------------------------



 
[creditagreementjul2017117.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 Bank of the West, as a
Lender By: /s/ Ole Koppang Name: Ole Koppang Title: Director



--------------------------------------------------------------------------------



 
[creditagreementjul2017118.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 JPMorgan Chase Bank, N.A.,
as a Lender By: /s/ Christopher A. Salek Name: Christopher A. Salek Title: Vice
President



--------------------------------------------------------------------------------



 
[creditagreementjul2017119.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 BRANCH BANKING AND TRUST
COMPANY, as a Lender By: /s/ Kurt W. Anstaett Name: Kurt W. Anstaett Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[creditagreementjul2017120.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Lender By: /s/ Thomas J. Sterr Name: Thomas J. Sterr Title:
Authorized Signatory



--------------------------------------------------------------------------------



 
[creditagreementjul2017121.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 Mizuho Bank (USA), as a
Lender By: /s/ Donna DeMagistris Name: Donna DeMagistris Title: Director



--------------------------------------------------------------------------------



 
[creditagreementjul2017122.jpg]
Signature Page to Credit Agreement 4826-5029-7676\4 KBC BANK N.V., as a Lender
By: /s/ Nicholas Fiore Name: Nicholas Fiore Title: Director By: /s/ Susan M.
Silver Name: Susan M. Silver Title: Managing Director



--------------------------------------------------------------------------------



 
[creditagreementjul2017123.jpg]
1 4826-5029-7676\4 SCHEDULE 2.01 COMMITMENTS AND PRO RATA SHARES Lender
Revolving Credit Commitment Revolving Credit Commitment Pro Rata Share Term Loan
Commitment Term Loan Commitment Pro Rata Share Wells Fargo Bank, National
Association $81,818,181.82 16.363636364% $8,181,818.18 16.363636360% U.S. Bank
National Association $81,818,181.82 16.363636364% $8,181,818.18 16.363636360%
Bank of the West $68,181,818.18 13.636363636% $6,818,181.82 13.636363640%
JPMorgan Chase Bank, N.A. $68,181,818.18 13.636363636% $6,818,181.82
13.636363640% Branch Banking and Trust Company $50,000,000.00 10.000000000%
$5,000,000.00 10.000000000% The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$50,000,000.00 10.000000000% $5,000,000.00 10.000000000% Mizuho Bank (USA)
$50,000,000.00 10.000000000% $5,000,000.00 10.000000000% KBC Bank N.V., New York
Branch $50,000,000.00 10.000000000% $5,000,000.00 10.000000000% Total
$500,000,000 100.00% $50,000,000 100.00%



--------------------------------------------------------------------------------



 
[creditagreementjul2017124.jpg]
4826-5029-7676\4 SCHEDULE 5.10 SUBSIDIARIES AND OWNERSHIP OF SUBSIDIARY STOCK
(i) Company Subsidiaries * Unless otherwise note, all listed subsidiaries are
owned 100% by Donaldson Company, Inc., or a Subsidiary of Donaldson Company,
Inc. Indentations indicate level of ownership. ASHC, LLC (U.S.A.) Prestadora de
Servicios Aguascalientes, S. de R.L. de C.V. (Mexico) Aerospace Filtration
Systems, Inc. (U.S.A.) Hy-Pro Corporation (U.S.A.) Donaldson do Brasil
Equipamentos Industriais Ltda (Brazil) Donaldson, S.A. de C.V. (Mexico) Filtros
Partmo S.A.S Donaldson Capital, Inc. (U.S.A) Donaldson Colombia S.A.S (Colombia)
Donaldson Chile, Ltd. (Chile) Donaldson Peru SAC (Peru) Donaldson Canada, Inc.
(Canada) Donaldson Filtration (Thailand) Ltd. (Thailand) Donaldson Filtration
(Philippines) Inc. (Philippines) Donaldson India Filter Systems Pvt. Ltd.
(India) DLX Capital S.a.r.l. (Luxembourg) DLX USD FIN Co S.a.r.l. (Luxembourg)
Donaldson Overseas Holding S.a.r.l. (Luxembourg) Nippon Donaldson Ltd. (Japan)
Donaldson Filtration (Malaysia) Sdn. Bhd. (Malaysia) Donaldson Korea Co., Ltd.
(South Korea) Donaldson Australasia Pty. Ltd. (Australia) Donaldson Filtration
(Asia Pacific) Pte. Ltd. (Singapore) P.T. Donaldson Filtration Indonesia
(Indonesia) Donaldson Luxembourg S.a.r.l (Luxembourg) Donaldson Ibèrica
Soluciones en Filtración, S.L. (Spain) Donaldson Schweiz GmbH (Switzerland)
Donaldson Polska Sp. z.o.o. (Poland) Donaldson Filtre Sistemleri Ticaret Limited
Sirketi (Turkey) Donaldson Filtration Österreich, GmbH (Austria) Donaldson
Europe, b.v.b.a. (Belgium) Donaldson Belgie, b.v.b.a. (Belgium)



--------------------------------------------------------------------------------



 
[creditagreementjul2017125.jpg]
4826-5029-7676\4 Northern Technical L.L.C. (United Arab Emirates) Donaldson
Filtration Systems (Pty) Ltd. (South Africa) Donaldson Filtration Sub Saharan
Africa (Pty) Ltd (South Africa) Donaldson Education Investment Company RF (Pty)
Ltd (South Africa) Donaldson Filtration Deutschland GmbH (Germany) Donaldson
Filtration Magyarorszag Kft. (Hungary) Donaldson Filtration Slovensko s.r.o.
(Slovakia) Donaldson Filtration Norway a.s. (Norway) Donaldson Italia s.r.l.
(Italy) Donaldson Nederland B.V. (Netherlands) Donaldson Scandinavia a.p.s.
(Denmark) Donaldson Filtration CR - Konzern s.r.o. (Czech Republic) Donaldson
Industrial CR - Konzern s.r.o. (Czech Republic) Donaldson Czech Republic s.r.o.
(Czech Republic) Donaldson France, s.a.s. (France) Ultrafilter s.a.s. (France)
Donaldson, s.a.s. (France) Le Bozec Filtration et Systèmes, s.a.s. (France)
Donaldson UK Holding Ltd. (United Kingdom) Donaldson Filtration (GB) Ltd.
(United Kingdom) Donaldson Filter Components Ltd. (United Kingdom) DCE Group
Ltd. (United Kingdon) Ultrafilter Ltd. (United Kingdon) DFCH Ltd. (United
Kingdom) DCE Ltd. (United Kingdom) DF(GB) Ltd. (United Kingdom) Tetratec Europe
Ltd. (United Kingdom) DCE Donaldson Ltd. (United Kingdom) Donaldson Taiwan Ltd.
(Taiwan) Donaldson Far East Ltd. (Hong Kong) Donaldson (China) Holding Co., Ltd.
(China) Donaldson (China) Trading Co., Ltd. (China) Donaldson (Wuxi) Filters
Co., Ltd. (China) Donaldson (Xuzhou) Filters Co. Ltd. (China) Donaldson
(Thailand) Ltd. (Thailand) ii) Joint venture Subsidiaries IFIL.USA, L.L.C. – 70%



--------------------------------------------------------------------------------



 
[creditagreementjul2017126.jpg]
4826-5029-7676\4 SCHEDULE 7.01 EXISTING LIENS* Various capitalized leases in the
U.S. $ 1,243,231 *as of Q3 FY17 – 04/30/17



--------------------------------------------------------------------------------



 
[creditagreementjul2017127.jpg]
4826-5029-7676\4 SCHEDULE 7.03 EXISTING INVESTMENTS* Investment in Advanced
Filtration Systems Inc. $ 8,557,000 Investment in PT Panata Jaya Mandiri $
5,847,303 Investment in Rashed al-Rashed & Sons-Donaldson Ltd. $ 3,950,313
Investment in Applied Membrane Technology Inc. $ 225,094 *as of Q3 FY17 -
04/30/17



--------------------------------------------------------------------------------



 
[creditagreementjul2017128.jpg]
4826-5029-7676\4 SCHEDULE 11.02 ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES
FOR NOTICES COMPANY (AND EACH OTHER BORROWER): Donaldson Company, Inc. 1400 West
94th Street P.O. Box 129 Minneapolis, Minnesota 55431 Attention: Robert Van
Nelson, Treasurer Telephone: (952) 703-4671 Facsimile: (952) 885-4781 Electronic
Mail: Robert.VanNelson@Donaldson.com Website Address: www.donaldson.com With a
copy to: Donaldson Company, Inc. 1400 West 94th Street P.O. Box 129 Minneapolis,
Minnesota 55431 Attention: Amy C. Becker, General Counsel Telephone: (952)
887-3984 Facsimile: (952) 887-3005 Electronic Mail: Amy.Becker@Donaldson.com
ADMINISTRATIVE AGENT: Administrative Agent’s Office (for payments and Requests
for Credit Extensions): Wells Fargo Bank, National Association Attention: Agency
Services 1525 West W.T. Harris Blvd. Charlotte, North Carolina 28262 Facsimile:
(704) 715-0017 Electronic Mail: agencyservices.requests@wellsfargo.com L/C
ISSUER: Wells Fargo Bank, National Association Attention: Agency Services 1525
West W.T. Harris Blvd. Charlotte, North Carolina 28262 Facsimile: (704) 715-0017
Electronic Mail: agencyservices.requests@wellsfargo.com



--------------------------------------------------------------------------------



 
[creditagreementjul2017129.jpg]
4826-5029-7676\4 EXHIBIT A FORM OF BORROWING NOTICE Date: ___________, 20__ To:
Wells Fargo Bank, National Association, as Administrative Agent Ladies and
Gentlemen: The undersigned, [name of Borrower] (the “Borrower”), refers to the
Credit Agreement dated as of July 21, 2017 (as amended or otherwise modified
from time to time, the “Credit Agreement”) among Donaldson Company, Inc.,
various subsidiaries thereof, various financial institutions and Wells Fargo
Bank, National Association, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement. The
Borrower hereby irrevocably gives you notice pursuant to Section 2.02 of the
Credit Agreement of the Borrowing specified herein: 1. The date of the proposed
Borrowing is ___________, 20___. 2. The Borrowing shall consist of [Revolving
Credit Loans] [a Term Loan]. 3. The aggregate principal amount of the proposed
Borrowing is a Dollar Equivalent of $_____________. 4. The Type of the Loans
shall be ______. [5. The Applicable Currency for the Loans shall be _______.]1
6. [Include For LIBOR Rate Loans: The duration of the Interest Period for the
requested LIBOR Rate Loans shall be ____ months.] 7. [For the sake of avoidance
of doubt, the principal amount of individual Revolving Credit Loans under the
Agreement are not contractually due and payable (absent an Event of Default)
until the Revolving Maturity Date as set forth in the Agreement.]2 The Borrowing
requested herein complies with [the proviso to the first sentence of Section
2.01(a)] [the second sentence of Section 2.01(b)] of the Credit Agreement.
[BORROWER] By: Name: Title: 1 Applicable solely to Revolving Credit Loans 2
Applicable solely to Revolving Credit Loans



--------------------------------------------------------------------------------



 
[creditagreementjul2017130.jpg]
4826-5029-7676\4 EXHIBIT B FORM OF NOTICE OF CONVERSION/CONTINUATION Date:
___________, 20___ To: Wells Fargo Bank, National Association, as Administrative
Agent Ladies and Gentlemen: The undersigned, [Name of Borrower][Donaldson
Company, Inc.] (the “Borrower”), refers to the Credit Agreement dated as of July
21, 2017 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Donaldson Company, Inc., [the Borrower], various subsidiaries
thereof, various financial institutions and Wells Fargo Bank, National
Association, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement. The Borrower hereby
irrevocably gives you notice pursuant to Section 2.03 of the Credit Agreement of
the [conversion/continuation] of the Loans specified herein: 1. The Loan to
which this notice relates is a [Revolving Credit Loan][Term Loan]. 2. The
Conversion/Continuation Date is _______________, 20___. 3. The aggregate amount
of Loans to be [converted/continued] is a Dollar Equivalent of $____________. 4.
[The Applicable Currency for the Offshore Rate Loans to be [converted/continued]
is _______.]3 5. Such Loans are to be [converted into] [continued as][Base
Rate][LIBOR Rate] Loans. 6. [If applicable:] The duration of the Interest Period
for the LIBOR Rate Loans to be [converted into] [continued] shall be ________
months. 7. [For the sake of avoidance of doubt, the principal amount of
individual Revolving Credit Loans under the Agreement are not contractually due
and payable (absent an Event of Default) until the Revolving Maturity Date as
set forth in the Agreement.]4 [BORROWER][DONALDSON COMPANY, INC.] By: Name:
Title: 3 Only applicable for Revolving Credit Loans 4 Only applicable for
Revolving Credit Loans



--------------------------------------------------------------------------------



 
[creditagreementjul2017131.jpg]
4826-5029-7676\4 EXHIBIT C-1 FORM OF REVOLVING CREDIT NOTE FOR VALUE RECEIVED,
the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under the Credit Agreement, dated as of July 21, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Donaldson Company, Inc., various Borrowing Subsidiaries, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent and L/C Issuer. The Borrower promises to
pay interest on the unpaid principal amount of each Revolving Credit Loan from
the date of such Revolving Credit Loan until such principal amount is paid in
full, at such interest rates and at such times as are specified in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in Same Day Funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. This
Revolving Credit Note is one of the Revolving Credit Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Revolving Credit
Note is also entitled to the benefits of certain guaranties. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Agreement. Revolving Credit Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount and maturity of its Revolving
Credit Loans and payments with respect thereto. The Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Revolving Credit
Note. THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. [NAME OF BORROWER] By: Name:
Title: _______________________________



--------------------------------------------------------------------------------



 
[creditagreementjul2017132.jpg]
4826-5029-7676\4 LOANS AND PAYMENTS WITH RESPECT THERETO Date Type of Loan Made
Applicable Currency and Amount of Loan Made End of Interest Period Amount of
Principal or Interest Paid This Date Outstanding Principal Balance This Date
Notation Made By



--------------------------------------------------------------------------------



 
[creditagreementjul2017133.jpg]
4826-5029-7676\4 EXHIBIT C-2 FORM OF TERM LOAN NOTE FOR VALUE RECEIVED, the
undersigned (the “Borrower”), hereby promises to pay to _____________________ or
registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Term Loan from
time to time made by the Lender to the Borrower under the Credit Agreement,
dated as of July 21, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Donaldson Company,
Inc., various Borrowing Subsidiaries, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
L/C Issuer. The Borrower promises to pay interest on the unpaid principal amount
of each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as are specified in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in Same Day Funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. This
Term Loan Note is one of the Term Loan Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Loan Note is also
entitled to the benefits of certain guaranties. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Agreement.
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term Loan Note and endorse thereon the date,
amount and maturity of its Term Loans and payments with respect thereto. The
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note. THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. DONALDSON
COMPANY, INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[creditagreementjul2017134.jpg]
4826-5029-7676\4 EXHIBIT D FORM OF COMPLIANCE CERTIFICATE Financial Statement
Date: ____________ __, 20___ To: Wells Fargo Bank, National Association, as
Administrative Agent Ladies and Gentlemen: Reference is made to the Credit
Agreement, dated as of July 21, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Donaldson Company, Inc., a Delaware corporation (the “Company”), various
subsidiaries thereof, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent and L/C Issuer. The
undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of the
Company, and that: [Use following paragraph 1 for fiscal year-end financial
statements] 1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section. [Use
following paragraph 1 for fiscal quarter-end financial statements] 1. Attached
hereto as Schedule 1 are the unaudited financial statements required by Section
6.01(b) of the Agreement for the fiscal quarter of the Company ended as of the
above date. Such financial statements fairly present the financial condition,
results of operations and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes. 2. The undersigned has
reviewed and is familiar with the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a detailed review of the
transactions and condition (financial or otherwise) of the Company during the
accounting period covered by the attached financial statements. 3. A review of
the activities of the Company during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Company performed and observed all its Obligations under the
Loan Documents, and [select one:]



--------------------------------------------------------------------------------



 
[creditagreementjul2017135.jpg]
4826-5029-7676\4 [to the best knowledge of the undersigned during such fiscal
period, no Default exists and is continuing.] --or-- [the following is a list of
each such Default and its nature and status:] 4. The financial covenant analyses
and information set forth on Schedule 2 attached hereto are true and accurate on
and as of the date of this Certificate. IN WITNESS WHEREOF, the undersigned has
executed this Certificate as of , 20___. DONALDSON COMPANY, INC. By: Name:
Title: For the Quarter/Year ended ___________________, 20___(“Statement Date”)



--------------------------------------------------------------------------------



 
[creditagreementjul2017136.jpg]
4826-5029-7676\4 SCHEDULE 2 to the Compliance Certificate ($ in 000’s) I.
Section 7.05(a) – Consolidated Interest Coverage Ratio. A. Consolidated EBITDA
for four consecutive fiscal quarters ending on or immediately prior to such date
(“Subject Period”): 1. Consolidated Net Income for Subject Period: $ 2.
Consolidated Interest Charges for Subject Period: $ 3. Provision for income
taxes for Subject Period: $ 4. Depreciation expenses for Subject Period: $ 5.
Amortization expenses for intangibles for Subject Period: $ 6. Non-cash stock
compensation expenses for Subject Period: $ 7. Other non-cash charges: $ 8.
(Non-cash gains): $ 9. Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7
- 8): $ B. Consolidated Interest Charges for Subject Period: $ C. Consolidated
Interest Coverage Ratio (Line I.A.9 ÷ Line I.B): to 1.0 Minimum required:
3.5:1.0 II. Section 7.05(b) – Leverage Ratio. A. Total Indebtedness at Financial
Statement Date: $ B. Consolidated EBITDA for Subject Period (Line I.A.9 above):
$ C. Leverage Ratio (Ratio of Line II.A to Line II.B): to 1.0 Maximum permitted:
3.50:1.00 (or solely during a Leverage Holiday 4.00:1.00). III. Section 7.09 –
Priority Debt. A. Priority Debt: 1. Unsecured Indebtedness of Subsidiaries on
such date: $ 2. Indebtedness of the Company and its Subsidiaries secured by
Liens permitted by Section 7.01(o): $ 3. Priority Debt (Lines III.A.1 + 2): $ B.
Consolidated Net Worth: $ C. Percentage of Consolidated Net Worth: % Maximum
permitted: 20% of Consolidated of Net Worth.



--------------------------------------------------------------------------------



 
[creditagreementjul2017137.jpg]
4826-5029-7676\4 EXHIBIT E ASSIGNMENT AND ASSUMPTION This Assignment and
Assumption (this “Assignment and Assumption”) is dated as of the Effective Date
set forth below and is entered into by and between [Insert name of Assignor]
(the “Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full. For an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, Letters of Credit
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]5] 3. Borrower(s): Donaldson Company, Inc. 4. Administrative Agent: Wells
Fargo Bank, National Association, as the administrative agent under the Credit
Agreement 5. Credit Agreement: The Credit Agreement dated as of July 21, 2017
among Donaldson Company, Inc., various subsidiaries thereof, the Lenders parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent and
L/C Issuer. 5 Select as applicable.



--------------------------------------------------------------------------------



 
[creditagreementjul2017138.jpg]
4826-5029-7676\4 6. Assigned Interest:6 Facility Assigned7 Aggregate Amount of
Commitment for all Lenders Amount of Commitment Assigned Percentage Assigned of
Commitment8 CUSIP Number _____________ $________________ $________________
______________% _____________ $________________ $________________
______________% _____________ $________________ $________________
______________% [7. Trade Date: __________________]9 Effective Date:
__________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The terms set forth in this Assignment and Assumption are hereby
agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: Name: Title: ASSIGNEE [NAME OF
ASSIGNEE] By: Name: Title: 6 Amount to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. 7 Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Term Loan Commitment”, etc.). 8
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 9 To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.



--------------------------------------------------------------------------------



 
[creditagreementjul2017139.jpg]
4826-5029-7676\4 [Consented to and]10 Accepted: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent By: _________________________________
Title: [Consented to:]11 DONALDSON COMPANY, INC. By:
_________________________________ Title: 10 To be added only if the consent of
the Administrative Agent is required by the terms of the Credit Agreement. 11 To
be added only if the consent of the Company and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[creditagreementjul2017140.jpg]
4826-5029-7676\4 ANNEX 1 TO ASSIGNMENT AND ASSUMPTION [___________________]
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations
and Warranties. (a) Assignor. The Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document. (b) Assignee. The Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
assignee under the Credit Agreement (subject to receipt of such consents as may
be required under the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and the other
Loan Documents as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decisions to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------



 
[creditagreementjul2017141.jpg]
4826-5029-7676\4 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date. 3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------



 
[creditagreementjul2017142.jpg]
4826-5029-7676\4 EXHIBIT G-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of July 21, 2017 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Donaldson Company, Inc. (the “Company”), various subsidiaries thereof, various
financial institutions and Wells Fargo Bank, National Association, as
Administrative Agent. Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Company with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: ________
__, 20___



--------------------------------------------------------------------------------



 
[creditagreementjul2017143.jpg]
4826-5029-7676\4 EXHIBIT G-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Credit Agreement dated as of July 21,
2017 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Donaldson Company, Inc. (the “Company”), various subsidiaries
thereof, various financial institutions and Wells Fargo Bank, National
Association, as Administrative Agent. Pursuant to the provisions of Section 3.01
of the Credit Agreement, the undersigned hereby certifies that (i) it is the
sole record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN-E (or W-8BEN, as applicable). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title:
Date: ________ __, 20___



--------------------------------------------------------------------------------



 
[creditagreementjul2017144.jpg]
4826-5029-7676\4 EXHIBIT G-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of July 21, 2017 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Donaldson Company, Inc. (the “Company”), various subsidiaries thereof, various
financial institutions and Wells Fargo Bank, National Association, as
Administrative Agent. Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20___



--------------------------------------------------------------------------------



 
[creditagreementjul2017145.jpg]
4826-5029-7676\4 EXHIBIT G-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of July 21, 2017 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
Donaldson Company, Inc. (the “Company”), various subsidiaries thereof, various
financial institutions and Wells Fargo Bank, National Association, as
Administrative Agent. Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Company with IRS Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W- 8BEN-E (or W-8BEN, as applicable) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF LENDER] By: Name:
Title: Date: ________ __, 20___



--------------------------------------------------------------------------------



 
[creditagreementjul2017146.jpg]
4826-5029-7676\4 EXHIBIT H-1 FORM OF BORROWING SUBSIDIARY AGREEMENT Date:
___________, 20___ To: Wells Fargo Bank, National Association, as Administrative
Agent Ladies and Gentlemen: The undersigned, Donaldson Company, Inc. (the
“Company”), refers to the Credit Agreement dated as of July 21, 2017 (as it may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Company, the Borrowing Subsidiaries from time to time
party thereto, the financial institutions from time to time party thereto and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Pursuant to Section 2.15 of the Credit
Agreement, the Company hereby designates [Name of Borrowing Subsidiary] (the
“Designated Borrowing Subsidiary”) as a Borrowing Subsidiary. The Company and
the Designated Borrowing Subsidiary make, on and as of the date hereof, the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article V of the Credit Agreement. The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder. Each reference to a Borrowing Subsidiary in the Credit Agreement
shall be deemed to include the Designated Borrowing Subsidiary. All
communications to the Designated Borrowing Subsidiary under the Credit Agreement
should be directed to the Company as set forth in Section 11.02 of the Credit
Agreement. The Designated Borrowing Subsidiary hereby agrees to provide the
Revolving Credit Lenders with any additional information reasonably requested
that will allow such Revolving Credit Lender to identify the Designated
Borrowing Subsidiary in accordance with the USA Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)). This Borrowing Subsidiary
Agreement shall be construed in accordance with and governed by the laws of the
State of New York. Loan proceeds should be disbursed as provided in the Credit
Agreement. Upon the execution of this Borrowing Subsidiary Agreement by the
Company and the Designated Borrowing Subsidiary, and acceptance hereof by the
Administrative Agent, the Designated Borrowing Subsidiary shall become a
Borrowing Subsidiary under the Credit Agreement as though it were an original
party thereto and shall be entitled to borrow under the Credit Agreement upon
the satisfaction of the conditions precedent set forth in Sections 4.02 and, if
applicable, 4.03 of the Credit Agreement.



--------------------------------------------------------------------------------



 
[creditagreementjul2017147.jpg]
4826-5029-7676\4 Very truly yours, DONALDSON COMPANY, INC.
By:___________________________ Name: Title: [DESIGNATED BORROWING SUBSIDIARY]
By:___________________________ Name: Title: Accepted [and consented to]12 as of
the date first above written: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:______________________________ Name: Title: [[LENDER],
as a Revolving Credit Lender By:______________________________ Name: Title:] 12
To be added only if the consent of the Administrative Agent and the Revolving
Credit Lenders is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[creditagreementjul2017148.jpg]
4826-5029-7676\4 EXHIBIT H-2 FORM OF BORROWING SUBSIDIARY TERMINATION Date:
___________, 20___ To: Wells Fargo Bank, National Association, as Administrative
Agent Ladies and Gentlemen: Donaldson Company, Inc. (the “Company”), refers to
the Credit Agreement dated as of July 21, 2017 (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries from time to time party thereto,
the financial institutions from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. Pursuant to Section 2.15 of the Credit Agreement, the Company
hereby elects to terminate the status of [Name of Borrowing Subsidiary] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
Credit Agreement. The Company represents and warrants that no Revolving Credit
Loans or Letters of Credit made to or issued for the account of the Terminated
Borrowing Subsidiary are outstanding as of the date hereof and that all
principal and interest on all Revolving Credit Loans, all reimbursement
obligations with respect to Letters of Credit and all other Obligations to be
paid or performed by the Terminated Borrowing Subsidiary pursuant to the Credit
Agreement have been paid or performed in full on or prior to the date hereof. In
the event the foregoing representation and warranty shall be untrue or
inaccurate in any respect for any reason whatsoever, the Company acknowledges
and confirms that it remains fully liable with respect to the Obligations of the
Terminated Borrowing Subsidiary pursuant to the Company’s Guarantee set forth in
Article X of the Credit Agreement. This Borrowing Subsidiary Termination shall
be construed in accordance with and governed by the laws of the State of New
York. Very truly yours, DONALDSON COMPANY, INC. By:___________________________
Name: Title:



--------------------------------------------------------------------------------



 